

 
First Amended and Restated Exclusive License Agreement For Tostrex®
 
Between
 
STRAKAN INTERNATIONAL LIMITED
 
And
 
Cellegy Pharmaceuticals, Inc.
 


 
Confidential
 


 


 


 
________________________________
 

 
[*]
designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Commission.

 
 

--------------------------------------------------------------------------------


 
 
TABLE OF CONTENTS

 

    PAGE 
ARTICLE 1 DEFINITIONS
 
1
 
Affiliates
1
 
Agreement
2
 
Approvals
2
 
Cellegy Information
2
 
Cellegy Marks
2
 
Cellegy Patents
2
 
Cellegy Supply Agreement
2
 
Cellegy Surcharge
2
 
Commercially Reasonable and Diligent Efforts
3
 
Competing Licensed Products
3
 
Current SmPC”
3
 
Development”
3
 
Dollars” or “$”
3
 
Effective Date”
3
 
Euros” or “€
3
 
GMP”
3
 
Intellectual Property Rights”
3
 
Know-How
3
 
Launch Date
5
 
Licensed Product”
5
 
Licensee Product
5
 
Licensee Supply Agreement
5
 
Loss
5
 
Major European Countries
5
 
Manufacturer
5
 
Minimum Sales
5
 
M.R.P
5
 
Net Sales
5
 
Party
6
 
Patent Rights
6
 
Relevant Regulatory Authority
6
 
Steering Committee
6
 
Sublicensee
6
 
Technical Agreement
6
 
Territory
6
 
Third Party
6
ARTICLE 2 GRANT OF LICENSE
7
 
2.1
Grant
7
 
2.2
Right to sub-license
7
 
2.3
Acceptance of Appointment; Sales Outside Territory
8
 
 
   

 
i

--------------------------------------------------------------------------------



         
2.4
Competing Products
8
 
2.5
Right of First Negotiation Regarding Licensee Product in North America
9
ARTICLE 3 REPRESENTATIONS AND WARRANTIES
9
 
3.1
Representations and Warranties of Cellegy
9
 
3.2
Representations and Warranties of Licensee
13
ARTICLE 4 MANAGEMENT OF THE COLLABORATION
13
 
4.1
Steering Committee.
13
 
4.2
Responsibilities of the Steering Committee
14
 
4.3
Voting; Deadlocks
16
 
4.4
Approval Plan; Marketing Plan.
16
ARTICLE 5 REGULATORY MATTERS; APPROVALS
17
 
5.1
Regulatory Matters; Approvals
17
 
5.2
Reversion of Product Rights in Certain Circumstances
19
 
5.3
Cooperation Regarding Material Events
19
 
5.4
Copies of Documents
19
 
5.5
Approval Application in Sweden
19
 
5.6
Meetings With Regulatory Authorities
20
 
5.7
Inspection
20
 
5.8
Clinical Trials
20
 
5.9
Cellegy Obligations
21
 
5.10
Approvals
22
ARTICLE 6 POST- APPROVAL RESPONSIBILITIES
22
 
6.1
Responsibility
22
 
6.2
Collaboration
23
 
6.3
Insurance
23
ARTICLE 7 INFORMATION; DATA; PHARMACOVIGILENCE
23
 
7.1
Clinical Data
23
 
7.2
Safety Data Base
23
 
7.3
Adverse Events
25
 
7.4
Product Complaints
25
ARTICLE 8 MILESTONE PAYMENTS; ROYALTIES AND RELATED PAYMENTS
25
 
8.1
Milestone Payments
25
 
8.2
Sales Milestones
25
 
8.3
Fee Conditions.
25
 
8.4
Royalties in General
26
 
8.5
Period for Royalty Payments; Residual Payments
26
ARTICLE 9 ROYALTY REPORTS AND ACCOUNTING
26
 
9.1
Quarterly Royalty Reports; Records
26
 
9.2
Payment Due Dates
27
 
9.3
Right to Audit Licensee
27
 
 
   

 
ii

--------------------------------------------------------------------------------



               
ARTICLE 10 MARKETING
30
 
10.1
General Promotional Duties
30
 
10.2
Marketing Effort; Minimum Expenditures for Commercialization
30
 
10.3
Licensee’s Failure to Commercialize in the Territory
30
 
10.4
Minimum Sales
31
ARTICLE 11 MANUFACTURING; SUPPLY OF LICENSED PRODUCT
33
 
11.1
Production and Supply of Product
33
 
11.2
Forecasts
33
 
11.3
[*]
33
 
11.4
Pricing
33
 
11.5
Warranty Limitiation; Disclaimer
24
 
11.6
Recalls
24
ARTICLE 12 PATENT RIGHTS
35
 
12.1
No Ownership By Licensee
35
 
12.2
New Cellegy Inventions/Improvements to the Licensed Product
35
 
12.3
Improvements by Licensee
35
ARTICLE 13 CELLEGY MARKS
36
 
13.1
Use of Cellegy Marks by Licensee
36
 
13.2
Acknowledgment of Ownership
36
 
13.3
Marking
36
 
13.4
Registration
36
 
13.5
Termination of Use
38
 
13.6
Trademarks
38
ARTICLE 14 INFRINGEMENT; INDEMNIFICATION AND OTHER CLAIMS
38
 
14.1
Infringement of Intellectual Property Rights
38
 
14.2
Alleged Infringement of Third Party Intellectual Property Rights
40
 
14.3
Product Liability Claims
40
 
14.4
Notice from Licensee
41
 
14.5
Indemnification
41
ARTICLE 15 CONFIDENTIALITY
42
 
15.1
Treatment of Confidential Information
42
 
15.2
Right to Disclose
42
 
15.3
Release From Restrictions
44
 
15.4
Confidentiality of Agreement
44
 
15.5
Return of Confidential Information
44
 
15.6
Previous Confidentiality Agreements
44
ARTICLE 16 TERM; TERMINATION
45
 
 
   

 
iii

--------------------------------------------------------------------------------



         
16.1
Term
45
 
16.2
Bilateral Termination Rights
45
 
16.3
Cellegy’s Right to Terminate
45
 
16.4
Licensee’s Right to Terminate
47
 
16.5
Rights Upon Termination or Expiration
47
ARTICLE 17 REGISTRATION OF LICENSE; LIMITATION OF LIABILITY
50
 
17.1
Registration
50
 
17.2
Limitation of Liability
50
ARTICLE 18 GENERAL PROVISIONS
50
 
18.1
Force Majeure
50
 
18.2
Further Assurances
52
 
18.3
Severability
52
 
18.4
Notices
52
 
18.5
Assignment
53
 
18.6
Amendment
53
 
18.7
Entire Agreement
53
 
18.8
Waiver
53
 
18.9
No Implied Licenses
53
 
18.10
Injunctions
54
 
18.11
Independent Contractors
54
 
18.12
No Third Party Beneficiaries
54
 
18.13
Governing Law
54
 
18.14
Resolution of Disputes
54
 
18.15
Headings
55
 
18.16
Counterparts
55
 
18.17
Late Payment
56
 
18.18
Strakan Group Limited Guarantee
56

 
 
SIGNATURES


EXHIBIT A LICENSED PRODUCT
EXHIBIT B COUNTRIES IN THE TERRITORY
EXHIBIT C MINIMUM SALES REQUIREMENTS
EXHIBIT D PATENT RIGHTS
EXHIBIT E CELLEGY MARKS
EXHIBIT F STRAKAN GROUP GUARANTEE
EXHIBIT G ADVERSE EVENT REPORTING ADDENDUM





iv

--------------------------------------------------------------------------------




FIRST AMENDED AND RESTATED EXCLUSIVE LICENSE AGREEMENT


THIS FIRST AMENDED AND RESTATED EXCLUSIVE LICENSE AGREEMENT (this "Agreement")
is made and entered into as of January 16, 2006 (the “Agreement Date”), by and
between Cellegy Pharmaceuticals, Inc., a Delaware corporation having its
principal place of business at 1800 Byberry Road, Building 13, Huntingdon
Valley, PA, 19006-3525 USA ("Cellegy"), and Strakan International Limited, a
company organized and existing under the laws of Bermuda with a branch office at
Buckholm Mill, Galashiels, TD1 2HB, UK ("Licensee”").


BACKGROUND


A. Cellegy owns or possesses certain intellectual property rights with respect
to the Licensed Product (as hereinafter defined) and certain rights pertaining
to Cellegy’s Marks (as hereinafter defined)


B. The Parties previously entered into an Exclusive License and Distribution
Agreement (“Prior Agreement”) dated as of July 9, 2004 (the “Effective Date”),
pursuant to which Licensee obtained an exclusive license to certain rights to
the Licensed Product under such intellectual property rights, and to Cellegy’s
Marks within the Territory (as hereinafter defined).


C. The Parties desire to amend the Prior Agreement in various respects, as
reflected in this Agreement.


AGREEMENT


Commencing with the Agreement Date, this Agreement shall amend, restate and
supersede in its entirety the Prior Agreement. In consideration of the foregoing
and of the mutual covenants hereinafter set forth and other good and valuable
consideration, the receipt of which is hereby acknowledged, the Parties (as
hereinafter defined) mutually agree as follows:


ARTICLE 1
DEFINITIONS


As used in this Agreement, the following terms, whether used in the singular or
the plural, shall have the following meanings:


  “Affiliates” shall mean, with respect to any party, any person, which,
directly or indirectly, is controlled by, controls or is under common control
with such party. For purposes of this definition, the term control (including
with correlative meanings, the terms controlled by and under common control
with) means having the power, whether held directly or indirectly and by
whatever means (and whether or not enforceable at law or in equity) to:


(i) exercise or control the right to vote attached to 50% or more of the issued
shares in the party;


1

--------------------------------------------------------------------------------






(ii) dispose of or exercise a right of disposal in respect of 50% or more of the
issued voting shares in the party;


(iii) appoint one half or more of the number of directors to the board of the
party; or


(iv) determine substantially the conduct of the party’s business activities.


“Agreement” means this First Amended and Restated Exclusive License Agreement.


“Approvals” are registration approvals, registrations or authorizations provided
by the Relevant Regulatory Authority in the Territory for the
[manufacture,]importation, storage, Development, promotion, marketing,
distribution or sale of the Licensed Product, but excluding any pricing
approvals that may be required by any Relevant Regulatory Authority of a country
within the Territory.


“Cellegy Information” means the technical and clinical information concerning
the Licensed Product that is developed by Cellegy and that is included in the
new drug application filed with the Relevant Regulatory Authority in Sweden, and
Cellegy’s European common technical document format, and which may include,
without limitation, data in support of indications, bioequivalency data and
information, clinical data, pharmaco-toxicological data, analytical methods,
stability and pharmaceutical data concerning the Licensed Product, and any other
related supporting documentation or other information or materials in Cellegy’s
possession from time to time that Cellegy may in its discretion from time to
time develop before the date that all required Approvals are obtained and that
may be necessary for, or useful in connection with obtaining and maintaining
Approvals for the Licensed Product in the Territory.


“Cellegy Marks” means the trademarks, service marks and/or trade names owned by
Cellegy or that Cellegy has the right to use in connection with the Licensed
Product as set forth on Exhibit E hereto and as further described in Section
13.1, that are used by Licensee, its Affiliates or Sublicensees in connection
with the importation, storage, Development, promotion, marketing, distribution
and sale of the Licensed Product.


“Cellegy Patents” means the patents identified on Exhibit D hereto.


“Cellegy Supply Agreement” means the supply agreement between Cellegy and
Manufacturer to Licensee governing the supply of the Licensed Product to Cellegy
or Cellegy’s nominees or licensees outside the Territory and incorporating the
terms and conditions of a relevant Technical Agreement.


“Cellegy Surcharge” means 10% of the per unit cost.


2

--------------------------------------------------------------------------------






“Commercially Reasonable and Diligent Efforts” shall mean with respect to
Development and commercialization of the Licensed Product, a Party’s reasonable
efforts no less than those efforts used by the Party in its other development,
commercialization or marketing projects with other technologies and products
having comparable commercial potential.


“Competing Licensed Products” has the meaning set forth in Section 2.4.


“Current SmPC” has the meaning set forth in Section 11.4.


“Development” (including variations such as “Develop” and the like) shall mean
all appropriate measures, steps and the like that are necessary to prepare and
compile dossiers appropriate for obtaining Approvals for the Licensed Product in
the Territory and conducting clinical trials in the Territory (if required). As
it relates to Cellegy, “Development” shall mean that Cellegy shall provide
Licensee a copy of the dossier concerning the Licensed Product filed by Cellegy
with the Relevant Regulatory Authority in Sweden, and such other materials
relating thereto or to obtaining other Approvals for the Licensed Product in the
Territory as Cellegy may in its discretion from time to time develop before the
date that all required Approvals are obtained.


“Dollars” or “$” means United States dollars.


“Effective Date” means the date set forth at the beginning of the Prior
Agreement.


“Euros” or “€” shall mean currency denominated in Euros.


“GMP” means good manufacturing practices in conformity with the regulations and
regulatory interpretations of the Relevant Regulatory Authorities in each
country in the Territory, including without limitation EU cGMP such regulations
covering good manufacturing practices set forth in the relevant legislation or
guidelines and applicable to the Territory, as such regulations may be amended
and interpreted by the Relevant Regulatory Authorities from time to time.


“Intellectual Property Rights” means all rights and interests, vested or arising
out of any industrial or intellectual property, whether protected at common law
or under statute, which includes (without limitation) the Patent Rights, Trade
Marks and Know-How and any rights and interests in inventions (both patentable
and unpatentable), patents, copyrights, moral rights, designs (whether
registered or unregistered), trade marks (whether registered or unregistered),
trade secrets, goodwill, samples, materials, data, results and Confidential
Information.


“Know-How” means all data, information, methods, procedures, processes and
materials, which is or comes to be possessed, acquired, licensed or owned by
Cellegy as of the Effective Date and from time to time thereafter of this
Agreement, to the extent that such data, information, methods, procedures,
processes and materials specifically relate to the manufacture, development,
testing or use of the Licensed Product, including but not limited to,
biological, chemical, biochemical, toxicological, pharmacological, metabolic,
formulation, clinical, analytical and stability information and data (other than
such Know-How which is the subject of a patent or of a provisional or filed
patent application), and for which Cellegy has the right to license, disclose or
provide to Licensee.


3

--------------------------------------------------------------------------------






“Launch Date” means following Approval the date upon which the Licensed Product
is first commercially offered for sale in a country in the Territory, determined
on a country by country basis.


“Licensed Product” means the pharmaceutical product known as Tostrex®
(testosterone) 2% topical testosterone gel for the treatment of male
hypogonadism, in the pharmaceutical presentation described in Exhibit A.


“Licensee Product” has the meaning set forth in Section 2.4.


“Licensee Supply Agreement” means the supply agreement between Licensee and
Manufacturer governing the supply of the Licensed Product to Licensee by
Manufacturer for the Territory and incorporating the terms and conditions of a
relevant Technical Agreement.


“Loss” means any and all loss, liability, damage, fee, cost, (including without
limitation actual reasonable court costs and reasonable attorneys’ fees
regardless of outcome) expense, suit, claim, demand, judgment and prosecution.


“Major European Countries” shall mean France, Germany, Italy, Spain and United
Kingdom.


“Manufacturer” means Cellegy’s nominated Third Party manufacturer of the
Licensed Product or any other manufacturer nominated by Cellegy or by Licensee.


“Minimum Sales” means agreed targets for unit sales of Licensed Product in the
Territory, as set forth on Exhibit C hereto.


“M.R.P” means the mutual recognition procedure as defined in Article 28 of
European Directive 2001/83/EC.


“Net Sales” means the gross proceeds from sales of the Licensed Product that is
due, or otherwise received by, Licensee, or its Affiliates or its Sublicensees
from Third Party customers for such Licensed Product, less:


(i) reasonable credited allowances actually granted to such Third Party
customers,


(ii) the amounts of reasonable trade and cash discounts actually allowed, to the
extent such trade and cash discounts are specifically allowed on account of the
purchase of such Licensed Product,


(iii) sales taxes, excise taxes, use taxes and import/export duties and any
other government charges (other than taxes on income) actually due or incurred
or paid by Licensee, or its Affiliates or Sublicensees, in connection with the
sales of the Licensed Product to any Third Party, and


4

--------------------------------------------------------------------------------






(iv) reasonable allowances, adjustments, reimbursements, discounts, chargebacks
and rebates actually granted to Third Parties, including, but not limited to,
rebates given to health care organizations or other Third Parties, and any bona
fide payment made in respect of any sales of Licensed Product to any
governmental or quasi-governmental body or agency, whether during the actual
royalty period or not.


“Party” means Cellegy or Licensee, and Parties shall mean both Cellegy and
Licensee.


“Patent Rights” means (i) the patents and patent applications listed in Exhibit
D hereto and any patents and patent applications existing as of the Effective
Date; (ii) any patent or patent application hereafter which is acquired by
Cellegy or under which Cellegy becomes licensed and with the right to sublicense
to Licensee, during the term of this Agreement, in each case of (i) and (ii)
above relating to the Licensed Product, its manufacture, use or sale, including
methods of use and screening or processes that use the Licensed Product; (iii)
any divisionals, continuations and continuations-in-part defined in (i) or (ii);
(iv) any extension, renewal or reissue or patent identified in any reissue or
re-examination of any patent or patent application identified in (i) through
(iv), in each case, to the extent that such items relate to the Licensed
Product. Such items set forth in sub-items (i) through (iv) will be identified
and added by the Parties to Exhibit D from time to time during the term of this
Agreement.


“Relevant Regulatory Authority”, in relation to a country or region in the
Territory, means the governmental authority, regulating the use, importation,
storage, Development, promotion, marketing, distribution or sale of therapeutic
substances and the grant of Approvals in such country or region.


“Steering Committee” means the Steering Committee, as described in Article 4 of
this Agreement.


“Sublicensee” means any person to whom Licensee sublicenses the rights, or any
portion thereof, granted by Cellegy to Licensee pursuant to Section 2.1 hereof.


“Technical Agreement” means the agreements between Cellegy and Manufacturer for
Licensed Product supplied outside the Territory, and between Licensee and
Manufacturer for Licensed Product supplied within the Territory, defining the
roles and responsibilities for the parties to the Technical Agreements in
relation to, inter alia, (i) manufacture and supply of the Licensed Product
pursuant to GMP; and (ii) regarding regulatory, safety and pharmacovigilence
issues, the terms and conditions of which are incorporated into any supply
agreement for the Licensed Product.


“Territory” means the countries listed on Exhibit B hereto.


“Third Party” means any party other than Cellegy or Licensee, or Licensee’s
Affiliates or Sublicensees.


5

--------------------------------------------------------------------------------






ARTICLE 2
GRANT OF LICENSE


2.1 Grant. Cellegy hereby grants to Licensee an exclusive, royalty-bearing,
license, with a right to sublicense as set forth herein, under all of Cellegy’s
Intellectual Property Rights to manufacture or have manufactured anywhere in the
world, import, store, Develop, have Developed (through agreements with contract
research organizations or similar Third Parties, performing work on behalf of
and for the benefit of Licensee), promote, market, distribute, offer for sale,
and sell the Licensed Product within the Territory, and to use Cellegy’s
Intellectual Property Rights in connection with the importation, storage,
Development, promotion, marketing, distribution and sale of Licensed Product and
obtaining any Approvals hereunder, in each of the above cases only in relation
to promotion, marketing, distribution, offer for sale and sale of the Licensed
Product within the Territory. Licensee’s rights to the Licensed Product and the
Intellectual Property Rights are limited to those expressly granted, and all
others are reserved to Cellegy.


2.2 Right to sub-license. Subject to Section 2.5 below, Licensee may sub-license
any of its rights or obligations under this Agreement, directly or indirectly,
in whole or in part:


(a) to Third Parties approved by Cellegy in writing, which approval will not be
unreasonably withheld or delayed; and


(b) to a Cellegy approved Third Party Manufacturer in the case of Licensee
sub-licensing the rights to manufacture the Licensed Product and subject to
appropriate confidential disclosure by Cellegy of the Cellegy Information and
Know-How which Cellegy shall disclose to allow the manufacture of the Licensed
Product by such Manufacturer; and




[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Commission


(c) to any of its Affiliates that are engaged primarily in the business of
manufacture, importation, storage, Development, promotion, marketing,
distribution and sale of pharmaceutical products, as Licensee sees fit.


Any such sublicense shall not relieve Licensee of any of its obligations
hereunder, and Licensee shall remain responsible and liable for compliance by
any such Third Party, Affiliate or Sublicensee with this Agreement, all relevant
laws, regulations and requirements relating to the importation, distribution,
marketing, promotion and sale of the Licensed Product in the Territory, and any
acts or omissions by any such Third Party, Affiliate or Sublicensee that would
constitute a breach of this Agreement if such sublicense had not been entered
into and the actions or omissions were those of Licensee rather than the Third
Party, Affiliate or Sublicensee. Any sublicense agreement shall contain terms
and conditions that are not inconsistent with those of this Agreement.


6

--------------------------------------------------------------------------------






2.3 Acceptance of Appointment; Sales Outside Territory.


(a) Licensee hereby accepts appointment as Cellegy's exclusive licensee of
Licensed Product in the Territory, as provided in Section 2.1 above.


(b) Licensee shall not, and Licensee shall use all Commercially Reasonable and
Diligent Efforts to ensure that its officers, directors, employees, Affiliates,
agents or representatives (collectively, "Agents") shall not, without the prior
written consent of Cellegy, directly or indirectly promote, sell, distribute or
otherwise make available (for remuneration or gratuitously) Licensed Product
outside the Territory or sell, distribute or otherwise make available (for
remuneration or gratuitously) Licensed Product to persons outside the Territory
for the purpose of resale or distribution (whether for remuneration or
gratuitously) outside the Territory. Without limiting the foregoing, Licensee
agrees to use all Commercially Reasonable and Diligent Efforts to ensure
compliance with the preceding sentence, including without limitation placing
appropriate notices on the labels of Licensed Products; provided, however, that
Licensee shall not be obligated to include any notices in a particular country
in the Territory that would conflict with any relevant requirements of the
Relevant Regulatory Authority for such country, and Licensee’s failure or
refusal to include any such notices in such circumstances shall not constitute a
breach of any provision of this Agreement.


2.4 Competing Products. During the term of this Agreement, or, if earlier, the
maximum period of time permitted by applicable European Union regulations,
Licensee shall not, and shall use all Commercially Reasonable and Diligent
Efforts to ensure that its officers, directors, employees, Affiliates,
Sublicensees, agents or representatives (collectively, "Agents") shall not,
directly or indirectly, promote, sell or distribute products within the
Territory that are directly competitive in the treatment of male hypogonadism or
such other indications for the Licensed Product as may be added to this
Agreement (the “Competing Licensed Products”), excluding Licensee’s [*] (the
“Licensee Product”). For the avoidance of doubt, this shall not preclude
Licensee from conducting research and development in relation to projects or
products
[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Commission




that may be associated with the treatment of male hypogonadism or such other
indication for the Licensed Product added to this Agreement. If applicable law
or applicable European Union regulations provide that the foregoing covenant is
unenforceable or require that the duration of the foregoing covenant be shorter
than the term of this Agreement, then if at any time during the term of this
Agreement when such covenant is not effective Licensee or its Agents directly or
indirectly promote, sell or distribute Competing Licensed Products, Cellegy may
terminate this Agreement with respect to any country where such Competing
Licensed Products are being promoted, sold or distributed by delivery of written
notice to Licensee.


7

--------------------------------------------------------------------------------






2.5 Right of First Negotiation Regarding Licensee Product in North America.
Before Licensee enters into any agreement with any Third Party which includes
the right to develop, promote, distribute or sell the Licensee Product for use
in males in territories that include the United States of America or Canada
(“North America”), or any agreement with any Third Party which includes
worldwide rights to develop, promote, distribute or sell the Licensee Product,
Licensee shall first offer to Cellegy in writing (the “Negotiation Notice”) a
one-time right of exclusive first negotiation to negotiate with Licensee
concerning exclusive development, marketing and/or distribution rights in North
America (or worldwide, as the case may be) for such Licensee Product, for a
negotiation period not to exceed [*] (the “Negotiation Period”). Cellegy shall
exercise the Right of First Negotiation granted herein by providing written
notice of its election (the “Exercise Notice”) to Licensee within [*] after the
date of delivery of the Negotiation Notice to Cellegy. The Negotiation Period
shall commence upon delivery to Licensee of the Exercise Notice. During the
Negotiation Period, Licensee shall not enter into any agreement with any person
other than Cellegy with respect to the development, promotion, distribution or
sale of the Licensee Product within any country in North America (or worldwide,
as the case may be). During the Negotiation Period, the Parties shall negotiate
in good faith; provided, however, that nothing in this Article shall be deemed
to create a legal obligation on the part of Licensee to enter into any such
agreement. This Right of First Negotiation shall terminate upon the first to
occur of (i) Cellegy’s failure to timely deliver its Exercise Notice following
receipt of the Negotiation Notice; (ii) the expiration of the Negotiation
Period; (iii) the mutual termination of negotiations by the Parties conducted
under this Article; or (iv) the effective date of termination of this Agreement
by either Party as provided elsewhere in this Agreement.


ARTICLE 3
REPRESENTATIONS AND WARRANTIES


3.1 Representations and Warranties of Cellegy. Cellegy hereby represents and
warrants to Licensee that:


(a) Cellegy is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Delaware, with the corporate power and
authority to enter into this Agreement and to perform its obligations hereunder.
The execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby have been duly authorized by all requisite
corporate action on the part of Cellegy. This Agreement has been duly executed
and delivered by Cellegy and constitutes the valid, binding and enforceable
obligation of Cellegy, subject to applicable bankruptcy, reorganization,
insolvency, moratorium and other laws affecting creditors’ rights generally from
time to time in effect and to general principles of equity.


(b) Cellegy is not subject to, or bound by, any provision of: (i) its articles
of incorporation or by-laws, (ii) any mortgage, deed of trust, lease, note,
shareholders’ agreement, bond, indenture, license, permit, trust, custodianship,
or other instrument, agreement or restriction, or (iii) any judgment, order,
writ, injunction or decree of any court, governmental body, administrative
agency or arbitrator, that would prevent, or be violated by, or under which
there would be a default as a result of, nor is the consent of any person
required for, the execution, delivery and performance by Cellegy of this
Agreement and the obligations contained herein, including without limitation,
the grant to Licensee of the license described in Section 2.1 hereof.


8

--------------------------------------------------------------------------------






(c) Cellegy is the exclusive owner of all right, title and interest in the
Patent Rights in the applicable countries in the Territory, and the patent
applications included in the Patent Rights have been duly filed and contain no
material errors. Cellegy shall maintain all Patent Rights for the full duration
of this Agreement. Attached hereto as Exhibit D is a complete and accurate list
of all patents and patent applications included in the Patent Rights.


(d) Cellegy is the exclusive owner of all right, title and interest in the
Cellegy Marks in the Territory. Cellegy shall maintain at its sole expense where
applicable all Cellegy Marks for the full duration of this Agreement. Attached
hereto as Exhibit E is a complete and accurate list of all trade marks and trade
mark applications included in the Cellegy Marks.


(e) To the best of Cellegy’s knowledge, neither the development, use or sale of
the Licensed Product or the practice of any of the inventions included in the
Patent Rights or the use of the Cellegy Marks or the use of the Know-How by
Licensee as contemplated by this Agreement infringes upon any Third Party’s
know-how, patent, trade mark or other intellectual property rights in the
Territory.


(f) To the best of Cellegy’s knowledge, there is no Third Party using or
infringing any or all of the Patent Rights or the Cellegy Marks in derogation of
the rights granted to Licensee in this Agreement.


(g) To the best of Cellegy’s knowledge, there is no interference or opposition
actions or litigations pending or any communication, which threatens
interference or opposition actions or litigation before any patent and trade
mark office, court or any other governmental entity in any jurisdiction in
regard to the Patent Rights or the Cellegy Marks.


(h) Cellegy represents and warrants that, to the best of its knowledge, it has
furnished or will furnish (in accordance with the terms of this Agreement) to
Licensee all of the Know-How which Cellegy owns or possesses.


(i) CELLEGY MAKES NO REPRESENTATION OR WARRANTY OTHER THAN THOSE EXPRESSLY
PROVIDED HEREUNDER, AND CELLEGY HEREBY DISCLAIMS ALL SUCH OTHER WARRANTIES,
EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION ANY WARRANTIES OF
MERCHANTABILITY, OR THE FITNESS FOR A PARTICULAR PURPOSE, OF THE LICENSED
PRODUCT OR THE KNOW-HOW. EXCEPT AS MAY BE EXPRESSLY PROVIDED ELSEWHERE HEREIN,
CELLEGY MAKES NO REPRESENTATION OR WARRANTY THAT THE LICENSED PRODUCT IS OR WILL
BE SHOWN TO BE SAFE OR EFFECTIVE FOR ANY INDICATION. THE FOREGOING SHALL NOT
REDUCE THE SCOPE OF ANY REPRESENTATION OR WARRANTY OF CELLEGY EXPRESSLY MADE TO
LICENSEE HEREIN.


(j) Cellegy will use all Commercially Reasonable and Diligent Efforts to ensure
that Cellegy will not alter the Cellegy Information supplied to Licensee or the
materials or processes described in that information in relation to any of the
Licensed Product without the prior written notification to Licensee.


9

--------------------------------------------------------------------------------






3.2 Representations and Warranties of Licensee. Licensee hereby represents and
warrants to Cellegy as follows:


(a) Licensee is a corporation duly incorporated, validly existing and in good
standing under the laws of Bermuda, having a branch office in the UK with the
corporate power and authority to enter into this Agreement and to perform its
obligations hereunder. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby have been duly authorized
by all requisite corporate action on the part of Licensee. This Agreement has
been duly executed and delivered by Licensee and constitutes the valid, binding
and enforceable obligation of Licensee, subject to applicable bankruptcy,
reorganization, insolvency, moratorium and other laws affecting creditors’
rights generally from time to time in effect and to general principles of
equity.


(b) Licensee’s Affiliates shall not conduct themselves in such a way that
Licensee will be in breach of any term or condition of this Agreement.


(c) Licensee currently is in compliance in all material respects with all
applicable laws and has received, or will receive where relevant, all applicable
pharmaceutical product certifications and registrations from appropriate
governmental entities that are necessary to perform its obligations under this
Agreement.


ARTICLE 4
MANAGEMENT OF THE COLLABORATION
 
4.1 Steering Committee.


(a) Upon execution of the Prior Agreement, Cellegy and Licensee established a
Steering Committee (the “Steering Committee”) which shall have the
responsibilities described in this Article 4. The Steering Committee shall be
initially comprised of a total of six (6) members, of which three (3) members
shall be appointed by Licensee and three (3) members


[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Commission


shall be appointed by Cellegy. The total number of Steering Committee members
may be changed by the Steering Committee from time to time as appropriate, but
in all cases it will be comprised of an equal number of members designated by
each of Cellegy and Licensee, and in no event shall the Steering Committee be
comprised of an aggregate of less than six (6) members. Each of Cellegy and
Licensee may substitute its representatives from time to time and the
substitution shall be effective upon notice to the other Party. The Steering
Committee shall meet once every quarter during the first year of the term of
this Agreement and thereafter at such other times as the Steering Committee may
agree (but at least one time each year), on such dates and at such places as to
be agreed upon between the Parties. Each representative on the Steering
Committee will have one vote in decisions submitted to the Steering Committee.
The meetings of the Steering Committee may be held in person or in any other
reasonable manner, including, without limitation, by telephone, video conference
or e-mail.


10

--------------------------------------------------------------------------------






(b) [*] shall designate a Chairperson who will serve as such. The Chairperson
shall send notices (not less than 15 business days in advance of such meetings)
and agendas for all regular Steering Committee meetings to all Steering
Committee members. The location of regularly scheduled Steering Committee
meetings shall alternate among the offices of the Parties, unless otherwise
agreed. Meetings may be held telephonically or by video conference, but each
member shall attend at least one meeting in person each year. The Party hosting
any Steering Committee meeting shall appoint one person (who need not be a
member of the Steering Committee) to attend the meeting and record the minutes
of the meeting. Such minutes shall be circulated to the Parties promptly
following the meeting for review, comment and approval.


4.2 Responsibilities of the Steering Committee. The Steering Committee will be
primarily responsible for activities relating to implementation of the
activities contemplated by this Agreement. The Steering Committee shall, subject
to the provisions set forth in this Agreement (including the dispute resolution
procedures hereof), be the primary vehicle for interaction between the Parties
with respect to the Development and commercialization of the Licensed Product in
the Territory. In particular, the Steering Committee shall perform the following
functions:


(a) exchange of information and facilitation of cooperation and coordination
between the Parties as they exercise their respective rights and meet their
respective obligations under this Agreement;


(b) perform such other functions as appropriate to further the purposes of this
Agreement, as determined by the mutual agreement of the Parties;


(c) with the exception of the Approval application that Cellegy has already
submitted in Sweden, prior to submitting any Approval application, the Steering
Committee shall discuss the scope and content of such Approval application. The
Steering Committee may
[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Commission




review and comment on all Approval applications, and such comments will be
considered by the Parties as long as such comments are provided in a timely
manner. In the event of a dispute within the Steering Committee or between the
Parties directly or indirectly relating to the choice of countries within the
Territory where Approval applications shall be filed and Approvals shall be
obtained then clause 4.3 shall not apply. Licensee shall have final
decision-making authority with respect to such Approval application issues;
however, any such decisions shall be based on Licensee’s good faith belief that
such decision is consistent with commercialization requirements of the
Territory; and


(d) In the event that the Current SmPC requires substantial and significant
changes as described in Section 11.4(b), then the Steering Committee shall
review the timetable and the Approval Plan, and if it so determines to revise
and modify such timetable and Approval Plan, then the time periods for obtaining
Approvals (as set out in Section 5.1(b)) and consequently commercializing the
Licensed Product (as set out in Sections 10.3(i) and (ii)) shall be extended by
the amount of time determined by the Steering Committee.


11

--------------------------------------------------------------------------------






(e) at the end of [*] review and attempt to agree on the Minimum Sales for [*].


4.3 Voting; Deadlocks. Each member of the Steering Committee shall have one
vote, and all the decisions of the Steering Committee shall be made by a simple
majority of the members of such committee; provided, however, that in the event
the members of the Steering Committee are deadlocked and cannot reach a decision
within three (3) days after notice of a deadlock with regard to any decision
required to be made by such committee (each, a “Dispute”), then the Dispute
shall be referred to the Chief Executive Officer of each Party.. If such Dispute
is not resolved by the Chief Executive Officers within five (5) working days of
such referral, then (i) Cellegy’s Chief Executive Officer (or such other officer
as Cellegy determines) will have the authority to cast the tie-breaking vote
with regard to such Dispute if, and only if, the Dispute relates to clinical
studies or trials where, in Cellegy’s good faith opinion, the conduct or results
of the studies or activities could have a detrimental effect on the commercial
viability of the Licensed Product outside of the Territory, and (ii) for other
kinds of Disputes, if the Chief Executive Officers cannot agree within such time
period, then the Dispute shall be resolved by means of the dispute resolution
procedures set forth in Section 18.14 of this Agreement.


4.4 Approval Plan; Marketing Plan. The overall timetable to obtain Approvals for
the Licensed Product in the Territory shall be set forth in a written plan (the
“Approval Plan”). In addition, Licensee shall prepare a marketing plan,
including details of promotional effort, size of sales force, associated budget
in connection with the promotion, marketing and distribution of the Licensed
Product in the Major European Countries (the “Marketing Plan”). The initial
Marketing Plan for Sweden shall be submitted no later than six (6) weeks after
the Effective Date of this Agreement. The initial Marketing Plans for the Major
European Countries shall be
[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Commission


submitted no later than three (3) months after the Effective Date, and the
initial Marketing Plans for the other countries in the Territory shall be
submitted no later than one (1) year after the Effective Date. Such initial
Marketing Plans shall be subject to review and approval by Cellegy, such
approval not to be unreasonably withheld or delayed. The Marketing Plans shall
be consistent in all material respects with the provisions of this Agreement.
Subsequent revisions and updates to the Marketing Plan shall be delivered
annually and no later than the end of the first week in January (or, if Licensee
makes interim revisions or updates, then as soon as reasonably practicable after
Licensee prepares such revisions or updates).


12

--------------------------------------------------------------------------------






ARTICLE 5
REGULATORY MATTERS; APPROVALS


5.1 Regulatory Matters; Approvals.


(a) Licensee shall use Commercially Reasonable and Diligent Efforts, subject to
this Agreement, and with the exception of the Approval application that Cellegy
has already submitted in Sweden, to obtain at its sole expense obtain all
Approvals that are necessary for the sale of the Licensed Product within the
Territory including without limitation: any additional clinical trials, studies
or data in addition to the Cellegy Information that may be required in order to
obtain or maintain Approvals for Licensed Product in each country in the
Territory, and comply with any and all applicable statutory, administrative or
regulatory requirements of the Territory or any governmental or political
subdivisions thereof (collectively, "Laws") in relation to the manufacture,
importation, storage, Development promotion, marketing, distribution or sale of
the Licensed Product in the Territory under this Agreement, including, without
limitation, Licensed Product documentation such as Licensed Product tracking,
samples, Licensed Product complaints, adverse event reporting requirements,
post-marketing surveillance activities, and documentation of recalls, which
documentation shall be maintained by the Licensee for the period required by the
Relevant Regulatory Authorities in the Territory notwithstanding termination or
expiration of this Agreement, any Licensed Product registrations with any
government agency or health authority, or any registration, approvals, or filing
of this Agreement. Licensee shall inform Cellegy on at least a semi-annual basis
(and more frequently if Cellegy so reasonably requests) about the progress of
such registration work, and will promptly provide Cellegy with a copy of all
presentations and documents submitted by Licensee to any Relevant Regulatory
Authority with respect to the Licensed Product. Cellegy shall do all that is
necessary to assign the Approval in Sweden to Licensee, including notifying the
Swedish Relevant Regulatory Authority of such a change. Cellegy shall, upon
Licensee’s written request, provide reasonable assistance to Licensee, at
Licensee’s sole cost, regarding obtaining such Approvals in the Territory,
including allowing Licensee reasonable access to relevant experts in relation to
the Cellegy Information for the purpose of obtaining Approvals.


(b) Licensee agrees that it will make all filings that are required to seek and
obtain Approvals for the Licensed Product in each Major European Country by
initiating the M.R.P. no later than [*] after the date of Approval of the
variation dealing with impurities in the
[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Commission




Licensed Product which variation was filed 18 May 2005 with the Relevant
Regulatory Authority in Sweden, provided that the dossier used in Sweden is
acceptable for use in an M.R.P. application. If the Relevant Regulatory
Authority in a country other than Sweden determines that such dossier is not
complete or acceptable for the initiation of an M.R.P. application in such
country, then the Steering Committee shall promptly meet and attempt to agree on
an appropriate course of action, and recommend an appropriate modification to
the above deadline as applied to such country. Licensee agrees that it will make
all filings that are required to seek and obtain Approvals for the Licensed
Product in other countries in the Territory no later than [*] after the
completion of the M.R.P. and to use Commercially Reasonable and Diligent Efforts
to take such actions as may be required to promptly obtain Approvals in all of
the foregoing countries. If Licensee desires to not seek Approvals in one or
more countries in the Territory because Licensee concludes in good faith that
for regulatory or marketing reasons it would not be in the parties’ best
interests to pursue Approvals in such countries, it shall notify the Steering
Committee and the Steering Committee shall decide whether Approvals will be
sought in such country or countries. If alteration by Cellegy of the Cellegy
Information after the date of this Agreement requires additional time to submit
or revise regulatory filings relating to Approvals, then the time periods set
forth above for making filings and obtaining Approvals shall be extended by the
additional period of time required to submit or revise such filings.


13

--------------------------------------------------------------------------------






(c) With the exception of the Approval application that Cellegy has already
submitted in Sweden and such other materials as Cellegy in its discretion may
provide to Licensee pursuant to this Agreement, Licensee shall pay all costs in
connection with the filing, prosecution, meetings, communications, and review by
Relevant Regulatory Authorities of Approval applications and Approvals relating
to the Licensed Product in the Territory and complying with applicable laws and
regulations.


5.2 Reversion of Product Rights in Certain Circumstances. If further clinical
development is required for Approval in a given country (or countries) within
the Territory and Licensee elects not to conduct any required clinical studies
within twenty-four (24) months after the need for further clinical studies is
identified, then the rights in the Licensed Product in any such country shall
revert to Cellegy at no further cost to Licensee.


5.3 Cooperation Regarding Material Events. Each Party will immediately notify
the other Party of any material events relating to the Development of the
Licensed Product in the Territory, including, without limitation, any material
comments or concerns raised by any Relevant Regulatory Authority.


5.4 Copies of Documents. Each Party agrees to provide to the other Party a copy
of (i) any documents or reports relating to the Licensed Product that are filed
with any Relevant Regulatory Authority in the Territory under this Agreement,
including any Approval applications; and (ii) all data, database information and
safety reports from clinical trials conducted by or on behalf of Licensee. In
particular, Licensee acknowledges that Cellegy has provided to Licensee a copy
of the dossier concerning the Licensed Product filed in Sweden. All such
documents and reports shall be centralized and held at Licensee or by a Third
Party selected by Licensee and agreed to by Cellegy, provided however, that
Cellegy shall be entitled to obtain and keep copies of any such documents and
records but only for the uses specifically set forth in this Agreement.


5.5 Approval Application in Sweden. Cellegy agrees to continue the ongoing
Approval process in Sweden; provided, however, that the foregoing shall not
obligate Cellegy to conduct any additional studies or trials. Cellegy shall
provide Licensee with a copy of such other reports, analysis and clinical data
relating to the Licensed Product in a timely manner as Cellegy may from time to
time develop before the date that all required Approvals are obtained.


14

--------------------------------------------------------------------------------






5.6 Meetings With Regulatory Authorities. Licensee shall be responsible for
conducting all meetings and discussions and routine telephone communications
with any Relevant Regulatory Authority, related to clinical studies, Approval
applications and Approvals for the Licensed Product in the Territory; provided
that Licensee shall use Commercially Reasonable and Diligent Efforts to conduct
such meetings and discussions to facilitate the Approval of the Licensed Product
in the Territory. Licensee will inform Cellegy and the Steering Committee early
in advance of all meetings with such Relevant Regulatory Authorities and will
keep Cellegy and the Steering Committee apprised of all material communications
with such Relevant Regulatory Authorities. Cellegy or its designee shall be
entitled to attend all meetings with Relevant Regulatory Authorities. If
appropriate Cellegy, or Cellegy’s designee, will provide reasonable assistance
and technical support for the preparation of and attendance at any relevant
meeting with a Relevant Regulatory Authority.
 
5.7 Inspection. Licensee and Cellegy shall use all Commercially Reasonable and
Diligent efforts to procure that Manufacturer, shall cooperate in good faith
with respect to the conduct of any inspections by any Relevant Regulatory
Authority of Licensee’s or Manufacturer's site and facilities related to the
manufacture of the Licensed Product for the Territory, and each Party shall be
given the opportunity to attend such site inspection and the summary, or wrap
up, meeting related to the Licensed Product with such Relevant Regulatory
Authority at the conclusion of such site inspection. To the extent either Party
receives written or material oral communication from any Relevant Regulatory
Authority relating to the Licensed Product in the Territory, the party receiving
such communication shall notify the other parties and provide a copy of any
written communication as soon as reasonably practicable.


5.8 Clinical Trials. Licensee shall at its own cost be responsible for the
conduct of all studies and clinical trials that may be necessary or appropriate
to obtain all required Approvals (excluding Sweden) and any post-Approval
Clinical Trials and for the grant of all necessary approvals and maintaining in
effect all appropriate policies of insurance for clinical trials for the
Licensed Product in the Territory. All clinical trials for the Licensed Product
in the Territory that are initiated after the date of this Agreement shall be
performed in compliance with and in conformity to ICH and E.U. good clinical
practice guidelines. Licensee shall provide Cellegy with the study plans and/or
protocols relating to any such clinical trial before the trial is started, and
Cellegy shall have the right to review and comment on such trial plans or
protocols. It will be the responsibility of the Party conducting the trial to
register such trial, unless by law Cellegy as the originator of the Licensed
Product is required to register it in which circumstance if Licensee is
conducting the trial it shall supply Cellegy with the appropriate information to
enable the trial to be registered. At the completion of each clinical trial
initiated after the Effective Date, Licensee shall prepare a written report, in
compliance with the relevant ICH guidelines summarizing the results of such
clinical trial, and containing an analysis of the clinical significance of such
results, which reports shall be submitted to Cellegy as soon as is reasonably
practicable after completion of the relevant clinical trial. Licensee may enter
into one or more manufacturing and supply agreement(s) (or similar arrangements)
with Third Party contract manufacturer(s) for such clinical supplies, providing
that use of the Third Party contract manufacturer(s) has been approved by
Cellegy .


5.9 Cellegy Obligations. Promptly following entering into this Agreement Cellegy
shall, to the extent it has not already done so pursuant to the Prior Agreement:


(a) provide Licensee with a complete copy of the Cellegy Information;


15

--------------------------------------------------------------------------------






(b) provide Licensee with any information in its possession that is reasonably
likely to jeopardize or otherwise have a material adverse impact on the
application, or any grant, maintenance, variation or renewal of the Approvals;


(c) except as provided in Section 5.8 above, at its cost promptly provide to
Licensee a sufficient quantity of the Licensed Product reasonably necessary for
Licensee to prepare and submit the application, and the grant, maintenance,
variation or renewal of Approvals;
(d) use Commercially Reasonable and Diligent Efforts to assist Licensee and
Manufacturer to procure the assistance of any Third Party supplier of raw
materials , in meeting the demands of the Relevant Regulatory Authority relating
to any application and any grant, maintenance, variation or renewal of
Approvals;


(e) use commercially reasonable efforts to assist Licensee to enter into
Licensee Supply Agreement and Technical Agreement with the Manufacturer; and


(f) notify Licensee and promptly provide all relevant assistance and supporting
documentation to Licensee and Manufacturer, where relevant, should Cellegy make
any alteration to the Licensed Product, or the manufacture, or packing of the
Licensed Product that requires notification to a Relevant Regulatory Authority.


5.10 Approvals.


(a) All Approvals by any Relevant Regulatory Authority which are necessary to
sell the Licensed Product within the Territory shall be issued to, and held in
the name of Licensee for the benefit of Cellegy; provided, however, that all
such Approvals shall constitute the sole property of Cellegy.


(b) Licensee shall promptly provide to Cellegy, upon Cellegy's request, such
evidence that Cellegy shall reasonably require, confirming that all Approvals
necessary to import, store, Develop, promote, market, distribute and sell the
Licensed Product in the Territory have been obtained.


(c) Cellegy hereby acknowledges that, except as may otherwise be required by
law, Licensee has no obligation to verify the Cellegy Information.


ARTICLE 6
POST- APPROVAL RESPONSIBILITIES


6.1 Responsibility. Each Party acknowledges that Licensee or the Affiliate or
Sublicensee named by Licensee as the holder of the Approvals bears the ultimate
responsibility vis-à-vis the Relevant Regulatory Authorities for complying with
the regulatory requirements applicable to the manufacture, importation, storage,
Development, promotion, marketing, distribution and sale of the Licensed Product
in the Territory.


16

--------------------------------------------------------------------------------






6.2 Collaboration. The Parties shall collaborate with each other and each Party
agrees to provide the other Party with any reasonable assistance it may require
to ensure compliance with the Approvals.


6.3 Insurance. To the extent commercially available, both Parties shall maintain
in full force and effect for the term of this Agreement and for five (5) years
thereafter product liability insurance and property damage insurance on its
operations naming the other Party as an additional insured, with terms
reasonably satisfactory to the other Party. The amount and extent of coverage of
the insurance required hereunder, if any, shall be not less than a single limit
liability of not less than U.S. $5 million in one claim and in the aggregate,
and each Party shall furnish to the other Party copies of policies of insurance
or certificates evidencing the existence and amounts of such insurance within
thirty (30) days of the other Party’s request for such copies. Each Party shall
provide the other Party with written notice of any cancellation of any insurance
hereunder at least thirty (30) days prior to such cancellation.


ARTICLE 7
INFORMATION; DATA; PHARMACOVIGILENCE


7.1 Clinical Data. All clinical data and reports related to clinical trials for
the Licensed Product in the Territory shall be owned by the Party funding such
clinical trial(s). Other than to a Sublicensee in connection with the
transactions contemplated by this Agreement, Licensee shall not sell, disclose
to or share with any Third Party, or grant any Third Party right to use, any
clinical data arising owned by Licensee as a result of the preceding sentence.
Each Party shall have access to, and copies of, all such data and reports
related to clinical trials for the Licensed Product in the Territory, and each
Party may use such data without any additional payments to the other Party. Each
Party shall treat such data and reports as Confidential Information of the other
Party, and neither Party shall disclose or use such data or reports for any
purpose other than performing its obligations under this Agreement or as
otherwise expressly authorized in writing by the Steering Committee except to
the extent that data or reports are required by the voluntary or compulsory
prior registration of a clinical trial, and except for such disclosures as a
Party reasonably believes is required by securities or regulatory laws or
[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Commission


regulations. If a Party itself obtains data from a clinical trial hereunder, it
shall promptly transfer all of the clean, final data for such trial to Licensee
or to Cellegy, as the case may be. The Steering Committee shall coordinate the
transfers of any such data.


7.2 Safety Data Base. The Parties will, as soon as practical, organize a serious
adverse event data base (the “SAE Data Base”). Cellegy and Licensee shall
jointly own the SAE Data Base and all data contained therein, and the data from
the SAE Data Base shall be made available to both Parties. Licensee shall be
responsible for, and bear the costs of, data for the SAE Data Base related to
the Territory. Cellegy shall be responsible for, and bear the costs of, data for
the SAE Data Base related to territories outside the Territory. As soon as
practicable, the Parties shall attach a policy governing the formation and
administration of the SAE Data Base to this Agreement as part of Exhibit G.


17

--------------------------------------------------------------------------------






7.3 Adverse Events. The Parties recognize that as the holder of the Approvals,
Licensee will be required to submit information and file reports to various
governmental agencies on compounds under clinical investigation, compounds
proposed for marketing, or marketed drugs. The process and responsibilities for
such reports will be governed by the Adverse Event Reporting Addendum separately
agreed to by the Parties.


7.4 Product Complaints. Each Party will maintain a record of all non-medical and
medical Licensed Product-related complaints and will notify the other Party of
any complaint in a sufficient time to allow the other Party to comply with any
regulatory requirements it may have with respect to such complaint.The details
and responsibilities governing the management of such Licensed Product-related
complaints shall be detailed in Exhibit G.


ARTICLE 8
MILESTONE PAYMENTS; ROYALTIES AND RELATED PAYMENTS


8.1 Milestone Payments. Licensee shall pay Cellegy a milestone payment in the
particular amounts specified below:


(a) Five Hundred Thousand Dollars ($500,000), within five (5) business days
after the date the Prior Agreement was executed and delivered by both parties
hereto, receipt of which amount is hereby acknowledged by Cellegy.


(b) With respect to [*], the amounts set forth below, payable on the earlier to
occur of (i) [*], or (ii) [*]:


[*]


8.2 [*]


[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Commission




(a) [*]


(b) [*]


(c) [*]


(d) [*]


8.3 Fee Conditions. Each and every payment made under this Article shall be
independent, non-refundable, and shall not be considered an advance or credit on
any royalties or other obligation received or owed.


18

--------------------------------------------------------------------------------






8.4 Royalties in General. In consideration of the exclusive license granted to
Licensee hereunder, Licensee shall pay or cause to be paid to Cellegy the
Royalty set forth herein. The “Royalty” shall be equal to the following amounts:


(a) For aggregate, annual Net Sales of the Product in the Territory up to [*]
Million Euros [*], the Royalty shall be equal to [*] Percent [*] of Net Sales.


(b) For aggregate, annual Net Sales of the Licensed Product in the Territory in
excess of [*] Million Euros [*], the Royalty shall be equal to [*] Percent [*]
of Net Sales. (For example, Net Sales of [*] would accrue Royalties equal to [*]
of [*] and [*] of [*], which is equal to [*].)


8.5 Period for Royalty Payments; Residual Payments. Royalty payments will
continue as set forth above, on a country by country basis, until the later of
(i) ten years from the
Launch Date for the Licensed Product in such country, or (ii) expiration, lapse
or invalidation by a final, non appealable order or judgment of a court or other
governmental authority of competent jurisdiction, of the last valid claim
included within any of the Cellegy Patents covering such country in the
Territory relating to the Licensed Product. Thereafter, following the period of
time described in the preceding sentence, Licensee will pay Cellegy a [*]
royalty with respect to Net Sales in such country for ongoing use of Cellegy’s
trademark Tostrex® and know-how relating to the Licensed Product.


ARTICLE 9
ROYALTY REPORTS AND ACCOUNTING


9.1 Quarterly Royalty Reports; Records. During the term of this Agreement after
the first Launch Date, Licensee shall furnish or cause to be furnished to
Cellegy a written report within sixty (60) days following the end of each
preceding calendar quarter (the “Royalty Report”) covering such preceding
calendar quarter (the “Royalty Period”) showing:


(a) the Net Sales of the Licensed Product in each country of the Territory
during the royalty period;


(b) the Royalties, payable in Dollars, which shall have accrued hereunder in
respect to such Net Sales; and


(c) the exchange rates used in determining the amount of Dollars, using the
exchange rates normally used by Licensee in its management and financial
reporting, provided, however, that the exchange rates used by Licensee in
preparation of the Royalty Report shall not be materially different from the
exchange rates posted in the London edition of the Financial Times published on
the last day of such Royalty Period.


19

--------------------------------------------------------------------------------






With respect to sales of Licensed Product invoiced in Dollars, the Net Sales and
royalty payable shall be expressed in Dollars. With respect to sales of Licensed
Product invoiced in a currency other than Dollars, the Net Sales and royalty
payable shall be expressed in the domestic currency of the country where such
sale was made together with the Dollar equivalent of the royalty payable,
calculated using the exchange rates as described in clause (c) above. Licensee,
and its Affiliates and Sublicensees shall keep contemporaneous, legible,
verifiable and accurate records in sufficient detail to enable the royalties
payable hereunder to be determined and substantiated. A final Royalty Report
shall be due upon the expiration or termination of this Agreement. Any income or
other tax which Licensee is requested to pay or withhold on behalf of Cellegy
with respect to any upfront or milestone payment and Royalties shall be deducted
from the amount of such upfront and milestone payments and Royalties due,
provided, however, that in regard to any such deduction Licensee shall give
Cellegy such assistance as may reasonably be necessary to enable or assist
Cellegy to claim appropriate tax credits or exemptions threrefrom and shall upon
request give Cellegy proper evidence from time to time as to the withholding and
payment of the tax. If Cellegy is unable to claim such an exemption or recover
such amounts that have been
deducted or withheld, or if any restrictions are imposed by a governmental
entity in a particular country in the Territory regarding the payment of
milestones or Royalties to companies outside of such countries, then the
Steering Committee shall promptly meet to agree upon a suitable response. If the
Steering Committee is unable to agree on a suitable response, then Cellegy may,
in its discretion, discontinue the supply of the Licensed Product to Licensee
for sale in such country.


9.2 Payment Due Dates. Royalties shown to have accrued by each Royalty Report
provided for hereunder shall be due and payable on the date such Royalty Report
is due. Payment of royalties in whole or in part may be made in advance of such
due date. All royalty and other payments due to Cellegy hereunder, shall be made
in Dollars, delivered to the account(s) specified by Cellegy from time to time.


9.3 Right to Audit Licensee.


(a) Upon the written request of Cellegy, at Cellegy’s expense and not more than
once in each year, Licensee and its Affiliates shall permit an independent
public accountant and auditor bound to strict secrecy (the “Auditor”), selected
by Cellegy to have access during normal business hours to those records of
Licensee and its Affiliates as may be reasonably
[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Commission




necessary to verify the accuracy of the Royalty Reports furnished by Licensee
hereunder in respect of any year ending not more than twenty four (24) months
prior to the date of such request. Cellegy acknowledges that the Auditor shall
conduct its audit in such a manner so as to not unreasonably interfere with
Licensee’s, its Affiliates’, or Sublicensees’ business.


(b) Licensee shall include in each written sublicense granted by it pursuant to
this Agreement a provision requiring the Sublicensee to keep and maintain
records of sales made pursuant to such Sublicense and to grant access to such
records by Cellegy’s independent accountant bound to strict secrecy subject to
the same terms and conditions as stated herein.


20

--------------------------------------------------------------------------------






(c) If the Auditor’s report shows any underpayment of royalties, Licensee shall
remit, or shall cause its Affiliates or Sublicensees to remit, to Cellegy the
amount of such underpayment within thirty (30) days after Licensee’s receipt of
the Auditor’s report assuming there is no disagreement as to the Auditor’s
calculation; if there is such a disagreement, the result shall be resolved under
Section 18.14 of this Agreement. In the event that the amount of any
underpayment of royalties is in excess of [*] percent [*] of the total royalties
due to Cellegy with respect to the period covered by the Auditor’s report,
Licensee shall reimburse Cellegy for the reasonable cost of the audit in which
the underpayment was discovered. In addition, in the event that the amount of
any underpayment of royalties is in excess of [*] percent [*] of the total
royalties due to Cellegy with respect to the period covered by the Auditor’s
report, Licensee shall reimburse Cellegy for the reasonable cost of the next
subsequent audit.




21

--------------------------------------------------------------------------------




[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Commission


 
ARTICLE 10
MARKETING
 


10.1 General Promotional Duties.


(a) Licensee shall: (i) at all times display, demonstrate and otherwise
represent the Licensed Product fairly in comparison with other competitive
products or therapies, (ii) shall not make false or misleading representations
to customers or other persons with regard to the Licensed Product or Cellegy,
and (iii) subject to sub-clause (ii), shall not make any representations with
respect to the specifications, features or capabilities of the Licensed Product
which are not consistent with the relevant Approvals. Licensee, its Affiliates
and Sublicensees shall promote, market and sell the Licensed Product only for
the therapeutic indications for which Approvals are granted in the Territory.


10.2 Marketing Effort; Minimum Expenditures for Commercialization.


(a) Licensee agrees to exert its Commercially Reasonable and Diligent Efforts to
introduce, promote and, sell the Licensed Product within the Territory,
including, without limitation, the attainment of the Minimum Sales, and to
commence sales of the Licensed Product in all Major European Countries within
[*] months following Approval in such countries, subject to Section 10.3 below.


(b) Licensee shall detail commercialization expenditures relating to the
Development and marketing of the Licensed Product in the Territory in the
Marketing Report as described at Section 4.4 of this Agreement.


10.3 Licensee’s Failure to Commercialize in the Territory.


(a) If Licensee fails to make commercial sales of the Product in a particular
country within the Territory within (i) [*] in Major European Countries, and
(ii) [*] for other countries in the Territory, after Approval has been obtained
(including price reimbursement approval where applicable) for commercial sale in
such country, other than failures caused by (i) the Relevant Regulatory
Authority approving a minimum reimbursement price for sale of the Product in
such country that does not permit the Licensed Product to be economically sold
in such country; or (ii) Cellegy’s inability to supply Licensed Product in a
timely manner, or (iii) Cellegy’s material breach of any relevant obligation
under this Agreement; (iv) health or safety reasons relating to the Licensed
Product, or (v) the assertion of a proceeding or lawsuit brought against
Licensee by any Third Party that the Intellectual Property Rights infringe such
Third Party’s patent, trade mark, protected know-how or other intellectual
property right that prevents sales of the Licensed Product in a particular
country of the Territory, then Cellegy may, upon notice to Licensee, terminate
all of Licensee’s rights under this Agreement with respect to the Licensed
Product in such country and recapture all rights granted to Licensee with
respect to the


22

--------------------------------------------------------------------------------






[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Commission


Licensed Product in such country hereunder. In the event that rights to the
Licensed Product are returned to Cellegy due to a failure to launch within a
particular country within the time frames specified above, a minimum royalty for
[*] will be due with respect to the Major European Countries, and a minimum
royalty for [*] will be due in any other country in the Territory. Should price
reimbursement approval for the Licensed Product not be achieved in any country
of the Territory the Parties shall meet to discuss how to proceed.


(b) If Licensee decides in good faith for commercial reasons not to file an
application for Approval in a particular country within the Territory or to
pursue commercial launch in that country following Approval, it shall notify
Cellegy and the Parties shall discuss in good faith the termination of the
license granted in Section 2.1 and the return of all rights to the Licensed
Product to Cellegy within such country.


10.4 Minimum Sales.


(a) Exhibit C hereto sets forth certain targets for the agreed minimum unit
sales of Licensed Product in the Territory (“Minimum Sales”) for a period of
[*]. It is acknowledged by the Parties that all Approvals pursuant to the MRP
will not be obtained within [*] following the Launch Date in the first country
of the Territory through no fault of Licensee and the Parties have agreed to
vary the Minimum Sales accordingly.


(b) If Licensee fails to achieve the Minimum Sales in a given year then Licensee
shall pay to Cellegy the Royalties that would have been due to Cellegy had the
Minimum Sales for that particular year been achieved, such shortfall in the
Royalties to be paid within sixty (60) days following the end of the relevant
year. For the avoidance of doubt this shall be Cellegy’s sole remedy for
Licensee’s failure to achieve the Minimum Sales in any year, except as provided
in paragraph (d) below. However in the event Licensee fails to pay the relevant
shortfall within sixty (60) days following the end of the relevant year this
shall constitute material breach and Cellegy shall be entitled to terminate this
Agreement in accordance with Section 16.2(c).


(c) The Minimum Sales amounts set forth on Exhibit C are subject to review and
revision as described in Section 11.4 below.


(d) At any time commencing with “Year 3” Minimum Sales as set forth on Exhibit
C, if Licensee fails to achieve, in any particular country, the annual Minimum
Sales amounts for such country as set forth on Exhibit C for any [*] consecutive
years, and if the Relevant Regulatory Authority for such country has not
required any substantial and significant changes to the Current SmPC that can
reasonably be expected to materially and adversely affect Licensee’s competitive
position and ability to market and sell the Licensed Product in such country,
then if the Steering Committee cannot agree (without the occurrence of a
deadlock) on mutually satisfactory modifications to the Minimum Sales amounts
for such country, then Cellegy may, at its option, make the exclusive license
granted pursuant to Sections 2.1 and 2.2


23

--------------------------------------------------------------------------------






[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Commission


herein a nonexclusive license for the remainder of the term of this Agreement as
it relates to such country in the Territory, except for the right to use Cellegy
Marks granted to Licensee hereunder, which shall continue to be exclusive for
Cellegy’s Mark actually being used in connection with the Licensed Product, and
without limiting the above may import, store, Develop, have Developed, promote,
market, distribute, offer for sale, and sell the Licensed Product in such
country on its own or through a Third Party licensee.
 
ARTICLE 11
MANUFACTURING; SUPPLY OF LICENSED PRODUCT
 
11.1 Production and Supply of Product.


(a) Without limitation on Cellegy’s other rights, during the term of this
Agreement and thereafter, Cellegy may, without obligation or liability to
Licensee, manufacture, have manufactured, produce, assemble, warehouse or source
the Licensed Product for sale outside of the Territory at any worldwide
location, including Canada or the United States of America and locations within
or outside the Territory.


(b) Cellegy agrees to use all Commercially Reasnoable and Diligent Efforts to
(i) maintain its existing Cellegy Supply Agreement with the existing
Manufacturer until at least March 31, 2006, (ii) cooperate with Licensee with
the goal that, prior to the establishment of the Licensee Supply Agreement,
Licensee may purchase Licensed Product directly from the Manufacturer, and (iii)
until Licensee enters into a Licensee Supply Agreement, cooperate with Licensee
to involve Licensee in discussions between Cellegy and Manufacturer concerning
produt pricing or other material terms of the Cellegy Supply Agreement.


11.2 Forecasts. Until such time as Licensee enters into a Licensee Supply
Agrement, Licensee shall be responsible for combining (if practicable in
Licensee’s sole opinion) its forecast for Licensed Product in the Territory and
Cellegy’s forecast for Licensed Product outside the Territory and for delivering
all combined forecasts for the Parties to the Manufacturer providing that both
Cellegy and Licensee are utilizing the same Manufacturer. Should the Parties
decide to utilize separate manufacturers, each Party will be responsible for
providing their Manufacturer with its own forecasts.


11.3 [*]


11.4 Pricing. For each order of Licensed Product delivered to Licensee by
Manufacturer, Licensee will pay Cellegy the Cellegy Surcharge (plus, if
applicable, the additional percentage of total Licensed Product cost and Cellegy
Surcharge as set forth below) within forty-five (45) days of the receipt of the
invoice for such order from Manufacturer. Licensee will pay Cellegy the Cellegy
Surcharge multiplied by the number of Licensed Product units on the relevant
Manufacturer invoice for supply of the Licensed Product to Licensee.


24

--------------------------------------------------------------------------------






[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Commission


(a) If the royalty paid to Cellegy for each unit of Licensed Product sold is
equal to or greater than [*], Licensee shall pay Cellegy the Cellegy Surcharge
multiplied by the number of Licensed Product units.


(b) If the royalty paid to Cellegy for each unit of Licensed Product sold is
between [*], Licensee shall pay Cellegy the Cellegy Surcharge multiplied by the
number of Licensed Product units, plus [*] of the total of the invoiced purchase
price from the Manufacturer and the Cellegy Surcharge.


(c) If the royalty paid to Cellegy for each unit of Licensed Product sold is
less than [*], Licensee shall pay Cellegy the Cellegy Surcharge multiplied by
the number of Licensed Product units, plus [*] of the total of the invoiced
purchase price from the Manufacturer and the Cellegy Surcharge..


(d) Both Parties agree to work in mutual cooperation and in collaboration with
Manufacturer to manage the purchase price, production, packaging, delivery and
availability of the Licensed Product for sale in the Territory. The Parties
agree to explore arrangements for Cellegy to contract with a secondary
Manufacturer as a back-up manufacturer of Licensed Product as soon as reasonably
possible. Cellegy agrees to inform Licensee of any amendments to any
Manufacturer contract that may have any material effect on the purchase price of
the Licensed Product.


11.5 Warranty Limitation; Disclaimer. Except as expressly set forth in this
Agreement, the sole warranty, if any, given by Cellegy regarding any Licensed
Product shall be that written limited warranty, if any, which shall accompany
such Licensed Product or which shall otherwise be designated in writing by
Cellegy as applicable to such Licensed Product, as the same may be revised by
Cellegy from time to time. After the initial commercial launch of the Licensed
Product, subsequent changes to the written limited warranty must be approved by
Licensee, which approval shall not be unreasonably withheld. THE WRITTEN LIMITED
WARRANTY, IF ANY, APPLICABLE TO ANY PARTICULAR PRODUCT SHALL STATE THE FULL
EXTENT OF CELLEGY’S LIABILITY, WHETHER DIRECT OR INDIRECT, SPECIAL OR
CONSEQUENTIAL, RESULTING FROM ANY BREACH OF SUCH WARRANTY. EXCEPT AS EXPRESSLY
SET FORTH IN THIS AGREEMENT WITH RESPECT TO WARRANTIES MADE TO LICENSEE, CELLEGY
FURTHER DISCLAIMS ALL EXPRESS, STATUTORY AND IMPLIED WARRANTIES APPLICABLE TO
THE LICENSED PRODUCT.


11.6 Recalls. 


(a) Licensee may recall any quantity of Licensed Product at any time, and
Licensee will administer any such recall in the Territory.


25

--------------------------------------------------------------------------------






(b) If the Relevant Regulatory Authority requires or otherwise initiates a
recall of the Licensed Product for any reason whatsoever, Licensee will
immediately administer the recall.
 
ARTICLE 12
PATENT RIGHTS


12.1 No Ownership By Licensee. Licensee shall not be deemed by anything
contained in this Agreement or done pursuant to it to acquire any right, title
or interest in or to the Cellegy Patent Rights or any patent owned by or
licensed to Cellegy now or hereafter covering or applicable to any Licensed
Product, nor in or to any invention or improvement, owned by Cellegy, now or
hereafter embodied in the Licensed Product, whether or not such invention or
improvement is patentable under the laws of any country.


12.2 New Cellegy Inventions/Improvements to the Licensed Product. If Cellegy
develops and commercially offers:


(a) any improvements in terms of dosage, route of administration or formulation
of the Licensed Product for the same indication; or
 
(b) any improvement in terms of dosage, route of administration or formulation
of any product derived from the Licensed Product for the same indication; then


such improvements shall be included within the definition of Licensed Product
herein at no additional costs to Licensee.


12.3 Improvements by Licensee. If, during the term of the Prior Agreement or
this Agreement or within one (1) year after the date of its termination,
Licensee or any Sublicensee invents or designs any improved Licensed Product or
any associated method, apparatus, equipment or process related to or having
application to the Licensed Product, or makes an improvement thereon, whether or
not patented or patentable in any jurisdiction, Licensee shall make or cause a
prompt and full disclosure to Cellegy of such invention, design or improvement
(“Licensee Improvement”), and hereby irrevocably transfers, conveys and assigns
to Cellegy all of its right, title and interest therein. Licensee shall execute
such documents, render such assistance, and take such other action as Cellegy
may reasonably request, at Cellegy’s expense, to apply for, register, perfect,
confirm, and protect Cellegy’s rights therein. Cellegy shall have the exclusive
right to apply for or register any patents or other proprietary protections with
respect thereto. Such Licensee Improvements shall be licensed back from Cellegy
to Licensee as, and shall be deemed part of, the Licensed Product, at no
additional cost to Licensee.




26

--------------------------------------------------------------------------------






ARTICLE 13
CELLEGY MARKS 


13.1 Use of Cellegy Marks by Licensee. Licensee, its Affiliates and Sublicensees
will have the exclusive right to use Cellegy’s Mark Tostrex in the Territory in
connection with the importation, storage, Development, promotion, marketing,
distribution and sale of Licensed Product. In such event, Licensee and its
Affiliates (and Sublicensees) shall use Cellegy’s Marks only in the form and
manner prescribed by Cellegy. In no event shall Licensee use any of Cellegy’s
Marks or any similar mark or term as part of its business name. Should Tostrex
not be registered or registerable by Cellegy in all countries of the Territory,
then Cellegy may notify Licensee that one of the other “Cellegy’s Marks” will be
used; and if no such marks are registered or registerable by Cellegy in all
countries of the Territory, then Licensee may propose an alternative trade
mark/s for Cellegy’s approval, such approval not to be unreasonably withheld or
delayed Cellegy shall apply for and maintain such alternative trade mark at
Cellegy’s sole expense and such alternate trade mark shall become a Cellegy Mark
under the terms of this Agreement.


13.2 Acknowledgment of Ownership. Licensee acknowledges that


(a) Cellegy owns Cellegy’s Marks and all goodwill associated with or symbolized
by Cellegy’s Marks;


(b) Licensee has no ownership right in or to any of Cellegy’s Marks; and


(c) Licensee shall acquire no ownership interest in or to any of Cellegy’s Marks
by virtue of this Agreement. Licensee shall do nothing inconsistent with
Cellegy's ownership of Cellegy’s Marks and related goodwill, shall not directly
or indirectly contest the validity of or Cellegy’s rights in the Cellegy Marks,
and agrees that all use of Cellegy’s Marks by Licensee shall inure to the
benefit of Cellegy. Nothing in this Agreement shall be deemed to constitute or
result in an assignment of any of Cellegy’s Marks to Licensee or the creation of
any equitable or other interests therein. Licensee shall not use any of
Cellegy’s Marks in any manner as a part of its business, corporate or trade
name.


13.3 Marking. Licensee shall mark all advertising, promotional or other
materials created by it and bearing any of Cellegy’s Marks (the “Licensee
Material”) with such notices as Cellegy may reasonably require, including, but
not limited to, notices that Cellegy’s Marks are trademarks of Cellegy and are
being used with the permission of Cellegy.


13.4 Registration. Cellegy shall have the sole right to take such action as it
deems appropriate to obtain trademark registration in the Territory for any of
Cellegy’s Marks. If it shall be necessary for Licensee to be the applicant to
effect any such registrations, Licensee shall cooperate with Cellegy to effect
any such registrations, and hereby does assign all of its right, title and
interest in and to each such application, and any resulting registration, to
Cellegy, and shall execute all papers and documents necessary to effectuate or
confirm any such assignment. Licensee shall perform all reasonable and necessary
acts and execute all necessary documents to affect the registration of Cellegy’s
Marks as Cellegy may request, all at Cellegy's sole expense. Licensee shall not
obtain or attempt to obtain in the Territory, or elsewhere, any right, title or
interest, registration, or otherwise, in or to Cellegy’s Marks, or any of them.
In the event that any such right, title or interest should be obtained by
Licensee in contravention hereof, Licensee shall hold the same on behalf of
Cellegy and shall transfer the same to Cellegy upon request and without expense
to Cellegy.


27

--------------------------------------------------------------------------------






13.5 Termination of Use. Upon expiration or earlier termination of this
Agreement, Licensee shall cease using Cellegy’s Marks in any manner, either
similar or dissimilar to the use enumerated above.


13.6 Trademarks. Licensee further agrees not to use any Cellegy marks in
connection with any products other than the Licensed Product. Licensee also will
include the appropriate trademark notices when referring to any Licensed Product
in advertising and promotional materials. Licensee covenants and warrants that
Licensee's use of Cellegy’s Marks or other trademarks, trade names, logos and
designations of Cellegy on any Licensed Product, Licensed Product packaging or
labels, or related materials that Licensee or its Agents prepare or use will be
in accordance with Cellegy’s reasonable intellectual property policies in effect
from time to time, including but not limited to trademark usage and cooperative
advertising policies. Licensee agrees not to attach any additional trademarks,
trade names, logos or designations to any Licensed Product except in compliance
with such policies or otherwise with Cellegy’s prior written consent, which
shall not be unreasonably delayed or withheld. Licensee will include on each
Licensed Product that it distributes, and on all containers and storage media
therefor, all trademark, copyright and other notices of proprietary rights
included by Cellegy on such Licensed Product. Licensee agrees not to alter,
erase, deface or overprint any such notice on anything provided by Cellegy.
Licensee also will include the appropriate trademark notices when referring to
any Licensed Product in advertising and promotional materials. Licensee shall
submit to Cellegy for its prior written approval (which shall not be
unreasonably delayed or withheld) and before any use is made thereof,
representative samples of the initial Licensed Product, packages, containers,
and advertising or promotional materials bearing any of Cellegy’s Marks which
Licensee or its Sublicensees prepare, but need not seek prior approval for
subsequent uses of such materials that are in compliance with Cellegy’s
policies. Licensee shall also submit to Cellegy for its prior written approval
(which shall not be unreasonably delayed or withheld) any such materials that
may not be consistent with Cellegy’s intellectual property policies in effect
from time to time, and Cellegy shall use all reasonable efforts to respond
promptly to give its approval or indicate the respects in which changes are
required in light of Cellegy’s policies. Cellegy and Licensee shall cooperate
with each other and use reasonable efforts to protect the Cellegy Marks from
infringement by Third Parties.


ARTICLE 14
INFRINGEMENT; INDEMNIFICATION AND OTHER CLAIMS


  14.1 Infringement of Intellectual Property Rights. In the event Cellegy or
Licensee have reason to believe that a Third Party may be infringing or
diluting, as the case may be, Intellectual Property Rights or misappropriating
the Licensed Product, such Party shall promptly notify the other Party. Cellegy
may, in its discretion, elect to enforce the Intellectual Property Rights
through legal action or otherwise, and Licensee agrees to reasonably cooperate
with Cellegy in such enforcement subject to reimbursement of its reasonable
out-of-pocket expenses together with any reasonable attorneys fees incurred in
connection therewith. In the event Cellegy elects not to enforce the Patent
Rights relating to the Licensed Product within sixty (60) days after notice of
the possible infringement or dilution, and Licensee can demonstrate that the
potential infringement or dilution is reasonably likely to result in material
lost sales of the Licensed Product within the applicable country, then Licensee
may institute a lawsuit or other such actions at its expense to prevent
continuation of such potential infringement or dilution, and then (i) during the
pendency of such action, Licensee shall be entitled to defer the payment of 50%
of the royalties due to Cellegy on Net Sales under Section 8.4 in the relevant
country or countries, with such deferred amount being paid to Cellegy at the
successful conclusion of such action, and (ii) Licensee will retain all award,
damages or compensation obtained by Licensee in such suit, except that Cellegy
shall receive a portion equivalent to the royalties it would have received in
accordance with the terms of this Agreement as if such amount were Net Sales of
Licensee. Cellegy will provide reasonable cooperation with respect to any
lawsuit which Licensee may bring pursuant to this Article, subject to
reimbursement of its reasonable out-of-pocket expenses and reasonable attorneys
fees in connection therewith. Licensee shall not enter into any settlement or
compromise of any such claim without the prior written consent of Cellegy, which
shall not be unreasonably delayed or withheld.
  
 
28

--------------------------------------------------------------------------------

 
 
  14.2 Alleged Infringement of Third Party Intellectual Property Rights.
 
 (a) If a claim or lawsuit is brought against Licensee alleging infringment of
any patent or infringement or dilution of any trademark owned by a Third Party
arising from Licensee’s importation, storage, Development, promotion, marketing,
distribution and sale of the Licensed Product or use of proprietory rights,
Licensee shall provide to Cellegy all information in Licensee’s possession
regarding such claim or lawsuit. Within a reasonable time after receiving notice
of such claim or lawsuit, but in any event within sixty (60) days after
receiving such notice, Cellegy shall advise Licensee of Cellegy’s decision as
what action it plans to take to dispose of such claim or defend such lawsuit.
 
  (b) If Cellegy elects not to dispose of such claim or defend such lawsuit,
Licensee may defend the claim or lawsuit. Licensee shall not enter into any
settlement or compromise of any such claim or lawsuit without the prior written
consent of Cellegy, which shall not be unreasonably delayed or withheld. For the
purpose of Licensee’s conduct of the claim or defense, Cellegy shall furnish to
Licensee such reasonable assistance as Licensee may need and from time to time
reasonably request.
 
14.3 Product Liability Claims. Licensee shall immediately notify Cellegy in
writing of any product liability claim or product liability action brought
against Licensee with respect to the Licensed Product based on any reason other
than (i) alleged defects in the manufacture or supply of the Licensed Product or
(ii) any action or inaction in relation to the manufacture or supply of the
Licensed Product on the part of Licensee or any of its employees, affiliates or
sublicensees (a “Product Liability Claim”). Upon receiving such written notice,
Cellegy shall assume and have sole control of the defense of any such claim or
action, including the power to conduct and conclude any and all negotiations,
compromises or settlements. Licensee may participate in (but not control) the
defense of any such Product Liability Claim, but at its own expense. Licensee
shall comply with all reasonable requests from Cellegy for information,
materials or assistance, with respect to the conduct of such defense at
Cellegy's expense. Cellegy shall be responsible for payment of all Product
Liability Claims. Nothing in this Article shall be construed as requiring
Cellegy to conduct and/or assume Licensee's independent defense against any
claim or action, if such claim or action involves the independent conduct, acts
or omissions of Licensee for Product Liability Claims or actions brought with
respect to the manufacture or supply of the Licensed Product.


29

--------------------------------------------------------------------------------






14.4 Notice from Licensee. Licensee shall promptly notify Cellegy of any
potential or actual litigation or governmental activity in the Territory
relating to the Licensed Product or the business operations of Licensee or
Cellegy. Licensee shall provide such notice within ten (10) days from the time
that Licensee learns of such litigation or activity.


14.5 Indemnification.


(a) Cellegy assumes all risk of loss and indemnifies and holds harmless
Licensee, its Affiliates, Sublicensees and their respective directors, officers
and employees from and against any and all Loss arising from or incidental to or
relating to any claim, demand, lawsuit, action or proceeding (a “Claim”) arising
from or relating to:
 
(i) any claim or lawsuit which relates to or arises out of the alleged
infringement by Licensee of any patent or trademark owned by a Third Party to
the extent that the alleged infringement relates to actions covered by the
Exclusive License granted to Licensee under Section 2.1 of this Agreement;


(ii) the manufacture, importation, storage, Development, promotion, marketing,
distribution or sale of the Licensed Product based on action or inaction of
Cellegy;


(iii) a Product Liability Claim based on action or inaction of Cellegy; or


(iv) any negligence or willful default of Cellegy relating to the Licensed
Product or this Agreement; or any breach by Cellegy of any representation or
warranty given in this Agreement.


(b) Licensee assumes all risk of loss and indemnifies and holds harmless Cellegy
from all Loss arising from or incidental to or relating to any claim, action or
proceeding arising from or relating to:


(i) the manufacture, importation, storage, Development, promotion, marketing,
distribution, or sale, of the Licensed Product based on action or inaction of
Licensee, Affiliates, Sublicensees or their respective directors, officers and
employees (Licensee and such other Persons sometimes referred to as “Licensee
Indemnified Persons”);


(ii) any Product Liability claim based on action or inaction of any Licensee
Indemnified Person;


(iii) any breach by any Licensee Indemnified Person of any representation or
warranty given in this Agreement; any negligence or willful default of any
Licensee Indemnified Person relating to the Licensed Product or this Agreement;
or


30

--------------------------------------------------------------------------------






(iv) any breach by Licensee of any representation or warranty given in this
Agreement.
 
(c) Licensee shall give Cellegy written notice (a “Notice of Claim”) promptly
after Licensee becomes aware of the assertion, whether orally or in writing, of
a Claim brought by a Third Party (in each such case, a “Third-Party Claim”) that
may require indemnification pursuant to this Agreement. Each Notice of Claim by
a party hereunder will contain the following information:


(i) that the Person has incurred, paid or accrued or, in good faith, believes it
will have to incur, pay or accrue, Losses and, if reasonably determinable at the
time, a good faith estimate of the aggregate amount of Losses arising from such
Claim (which amount may be the amount of damages claimed by a third party in the
Claim); and


(ii) A BRIEF DESCRIPTION, IN REASONABLE DETAIL (TO THE EXTENT REASONABLY
AVAILABLE TO THE PARTY), OF THE FACTS, CIRCUMSTANCES OR EVENTS GIVING RISE TO
THE ALLEGED LOSSES BASED ON THE PARTY’S GOOD FAITH BELIEF THEREOF, INCLUDING THE
IDENTITY AND ADDRESS OF ANY THIRD-PARTY CLAIMANT AND COPIES OF ANY FORMAL DEMAND
OR COMPLAINT, THE AMOUNT OF LOSSES, THE DATE EACH SUCH ITEM WAS INCURRED, PAID
OR ACCRUED, OR THE BASIS FOR SUCH ANTICIPATED LIABILITY, AND THE SPECIFIC NATURE
OF THE BREACH TO WHICH SUCH ITEM IS RELATED.


ARTICLE 15
CONFIDENTIALITY


15.1 Treatment of Confidential Information. Except as otherwise provided in this
Article 15, during the term of this Agreement and for a period of five (5) years
thereafter, Licensee and its Affiliates will retain in confidence and use only
for purposes of this Agreement any information, data, and materials supplied by
Cellegy or on behalf of Cellegy to Licensee and its Affiliates under this
Agreement, and Cellegy will retain in confidence and use only for purposes of
this Agreement any information, data, and materials supplied by Licensee or on
behalf of Licensee to Cellegy under this Agreement. For purposes of this
Agreement, all such information and data which a party is obligated to retain in
confidence shall be called “Confidential Information.” For the avoidance of
doubt, Cellegy Information shall constitute Confidential Information of Cellegy.


15.2 Right to Disclose. To the extent it is reasonably necessary or appropriate
to fulfill its obligations or exercise its rights under this Agreement or any
rights which survive termination or expiration hereof, Licensee may disclose
Confidential Information to its Affiliates, Sublicensees, consultants, outside
contractors, clinical investigators or other Third Parties on condition that
such entities or persons agree in writing (a) to keep the Confidential
Information confidential for the same time periods and to the same extent as
Licensee is required to keep the Confidential Information confidential and
(b) to use the Confidential Information only for such purposes as Licensee is
entitled to use the Confidential Information. Each Party or its Affiliates or
sublicensees may disclose such Confidential Information to government or other
regulatory authorities to the extent that such disclosure (i) is reasonably
necessary to obtain Approvals; or (ii) is otherwise legally required.


31

--------------------------------------------------------------------------------






15.3 Release From Restrictions. The foregoing obligations in respect of
disclosure and use of Confidential Information shall not apply to any part of
such Confidential Information that the non-disclosing party, or its Affiliates
(all collectively referred to as the “Receiving Party”) can demonstrate by
contemporaneously prepared written evidence:


(a) is or becomes part of the public domain other than by acts of the Receiving
Party in contravention of this Agreement;


(b) is disclosed to the Receiving Party or its Affiliates or Sublicensees by a
Third Party, provided such Confidential Information was not obtained by such
Third Party directly or indirectly from the other party under this Agreement;


(c) prior to disclosure under this Agreement, was already in the possession of
the Receiving Party or its Affiliates or Sublicensees, provided such
Confidential Information was not obtained, directly or indirectly, from the
other party under this Agreement; or


(d) results from research and development by persons who have not had access to
the disclosures made to Receiving Party under this Agreement, including any
information obtained through the testing, manufacturing regulatory approval, or
distribution of the Licensed Product, or other activities undertaken in
connection with this Agreement by the Receiving Party.


15.4 Confidentiality of Agreement. Except as otherwise required by law or the
terms of this Agreement or mutually agreed upon by the Parties, each Party shall
treat as confidential the terms, conditions and existence of this Agreement,
except that each Party may disclose such terms and conditions and the existence
of this Agreement to its Affiliates, sublicensees, and shareholders to the
extent required by the any corporate laws, and provided, that each Party shall
seek confidential treatment of the key business terms contained in this
Agreement, including but not limited to all payments owed hereunder. Upon the
execution of this Agreement, the Parties shall draft a joint press release, the
text of such shall be mutually agreeable to each Party, announcing the execution
of the Agreement.


15.5 Return of Confidential Information. Upon termination of this Agreement with
respect to the entire Territory, the Parties and Affiliates and sublicensees
shall return all Confidential Information of the other Party, in their
possession along with a certification that they no longer possess any such
Confidential Information.


15.6 Previous Confidentiality Agreements. Confidential information disclosed by
either Party to the other Party or its Affiliates prior to the Effective Date of
this Agreement under any written agreement executed by Cellegy and Licensee
shall be treated as Confidential Information under Section 15.1 notwithstanding
expiration of such prior Confidentiality Agreement.


32

--------------------------------------------------------------------------------






ARTICLE 16
TERM; TERMINATION


16.1 Term. Unless terminated sooner pursuant to this Article 16, this Agreement
shall become effective as of the Effective Date and shall continue in full force
and effect in each country until the later of (i) the date of expiration of the
last to expire of Licensee’s obligation to make royalty payments in a particular
country, or (ii) ten years from the Launch Date. For countries in which none of
Cellegy’s Patents are filed, the Agreement shall terminate upon the date of the
last to expire of Cellegy’s Patents in the last applicable country. Such
termination may be made with respect to one or more countries of the Territory
without affecting the rest of this Agreement or the Exclusive License granted
hereunder in any other country of the Territory.


16.2 Bilateral Termination Rights. Either Party may terminate this Agreement in
whole or in part upon the occurrence of any of the following:


(a) The other Party becomes the subject of voluntary bankruptcy or insolvency
case; or


(b) The other Party becomes the subject of an involuntary bankruptcy or
insolvency case that is not dismissed within ninety (90) days; or


(c) Upon or after the material breach of any provision of this Agreement by the
other Party, if such material breach is not cured (if such default is capable of
cure) within thirty (30) days after written notice thereof to the Party in
default.
 
16.3 Cellegy’s Right to Terminate. Cellegy may terminate this Agreement with
immediate effect upon written notice to Licensee if a Change in Control of
Licensee shall occur, PROVIDED THAT this shall not apply in the case whereby
Licensee or its Affiliates undergoes an initial public offering of its stock on
a recognized stock exchange. Subject to the aforesaid provision, for purposes of
this Article, a “Change in Control” means (i) any reorganization, consolidation,
merger, tender offer, purchase of stock or similar transaction or series of
related transactions (each, a "combination transaction") in which Licensee (or
any direct or indirect parent entity of Licensee (a “Parent”)) is a constituent
corporation or is a party if, as a result of such combination transaction, the
voting securities of Licensee (or any Parent) that are outstanding immediately
before the consummation of such combination transaction (other than any such
securities that are held by an "Acquiring Stockholder", as defined below) do not
represent, or are not converted into, securities of the surviving corporation of
such combination transaction (or such surviving corporation’s parent or other
Affiliate) that, immediately after the consummation of such combination
transaction, together possess at least a majority of the total voting power of
all outstanding securities of such surviving corporation (or its parent or other
Affiliate, if applicable) that are outstanding immediately after the
consummation of such combination transaction, including securities of such
surviving corporation (or its parent or other Affiliate, if applicable) that are
held by the Acquiring Stockholder; or (ii) a sale of all or substantially all of
the assets or the business of the Licensee (or any Parent), if, and only if, in
each of the above cases, the acquiring entity (or its parent or other Affiliate)
engages in the




33

--------------------------------------------------------------------------------




[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Commission


development, distribution, or sale of Competing Licensed Products. For purposes
of this Article, an "Acquiring Stockholder" means a stockholder or stockholders
of the Licensee (or any Parent) that (i) merges or combines with the Licensee
(or any Parent) in such combination transaction or (ii) owns or controls a
majority of another corporation that merges or combines with the Licensee (or
Parent) in such combination transaction. Licensee agrees to use its Commercially
Reasonable and Diligent Efforts to notify Cellegy at least thirty (30) days
before any such Change in Control.


16.4 Licensee’s Right to Terminate. Licensee may terminate this Agreement; (i)
immediately on written notice on health or safety grounds in relation to the
Licensed Product; (ii) immediately on written notice if Approval is not obtained
by Cellegy in Sweden; (iii) immediately on written notice if Approvals is not
obtained, through no fault of Licensee, in all Major European Countries within
[*] of MRP being initiated; (iv) on one (1) year’s written notice to Cellegy
should it no longer be economically viable to market the Licensed Product, based
on Licensee’s reasonable opinion and determined on a country by country basis;
or (v) immediately upon written notice if a claim by any Third Party that the
Intellectual Property Rights infringe such Third Party’s patent, trade mark,
protected know-how or other intellectual property right is made against Licensee
and which either (A) prevents use of the Licensed Product in any country of the
Territory for a period of sixty (60) consecutive days, or (B) is not being
challenged by either Party pursuant to Article 14 in relation to such country.


16.5 Rights Upon Termination or Expiration. Termination of this Agreement shall
not extinguish debts and other obligations created or arising between the
Parties by virtue of contracts or arrangements entered into hereunder before the
effective date of termination of this Agreement (the "Termination Date").
Without limiting the generality of the foregoing, upon and following the
Termination Date:


(a) Licensee shall not be relieved of its obligation to (i) pay for Licensed
Product delivered by Cellegy prior to the Termination Date, or (ii) accept and
pay for all Licensed Product covered by orders received and accepted by Cellegy
prior to the Termination Date. Cellegy shall be obligated to complete all orders
received and accepted prior to the Termination Date, provided that Cellegy
receives reasonable assurance of payment. In each such case, Licensee shall be
permitted to store, promote, sell and distribute such Licensed Product as well
as any Licensed Product in Licensee's inventory within the Territory, subject to
the provisions of paragraph (h) below and provided that Licensee shall not sell
or otherwise dispose any of the Licensed Product in bulk, in any non-customary
manner or otherwise circumvent its regular customers.


34

--------------------------------------------------------------------------------






(b) Licensee shall cooperate with Cellegy to allow for the orderly transfer of
Approvals within the Territory to Cellegy or its designee upon request and
without expense to Cellegy. Licensee shall provide Cellegy with (i) full and
immediate access to and copies of all marketing and sales information and other
materials pertaining to the Licensed Product, including, without limitation,
customer lists, past sales history and Licensed Product pricing information, and
(ii) any inventions or other materials or rights required to be assigned to
Cellegy pursuant to this Agreement. Notwithstanding any other term or provision
of this Agreement, effective upon the Termination Date, Licensee shall execute
any documents that are necessary to transfer to Cellegy, or Cellegy’s designee,
all Approvals or intellectual property which are then in the name of and/or held
by Licensee and which relate to the marketing or sale of the Licensed Product
(the “Relevant Documents”). In the event that full Approvals for any Licensed
Product in the Territory are not completed before any transfer of operations
pursuant to this Article, Licensee shall also transfer to Cellegy or Cellegy’s
designee, free of any charge, the Cellegy Information and all the data submitted
to the Relevant Regulatory Authorities therefor. At Cellegy’s request, Licensee
shall authorize Cellegy’s nominee, without any delay, to perform all the
required activities in order to obtain the transfer of such permits and
registration rights. If Licensee fails to execute the Relevant Documents, it
hereby appoints Cellegy as its agent and authorizes Cellegy to act on its
behalf, in order to execute all Relevant Documents. Licensee, its Affiliates and
Sublicensees shall terminate any use of the Cellegy Marks and shall, at
Cellegy’s option, either destroy or return to Cellegy at Licensee’s cost all
literature, labels, or other materials, incorporation or bearing same.
 
(c) Each party shall cease to use any of the other party’s Confidential
Information relating to or in connection with its continued business operations
and shall promptly return or assign to the other party any and all physical,
written and descriptive matter (including all reproductions and copies thereof)
containing that party’s Confidential Information, provided that each party may:


(i)  provide one copy of the other party’s Confidential Information to its legal
advisers to be held by them solely for the purpose of determining the scope of
that party’s obligations under this clause;


(ii)  retain one copy of such of the other party’s Confidential Information that
is required by the Relevant Regulatory Authorities in the Territory, to be
retained by that party; and


(iii)  retain any documents confidential to it (including board papers,
strategic plans and operational reviews) in which the other party’s Confidential
Information is incorporated, provided that such confidential information shall
continue to be treated as Confidential Information hereunder.


(d) Upon expiration or termination for any reason, the obligations of
confidentiality and use of Confidential Information under Article 15 shall
survive for the period provided therein;


(e) Upon expiration or termination for any reason, Articles 14 and 16 of this
Agreement shall survive for the maximum duration permitted by law;


35

--------------------------------------------------------------------------------






(f) Articles 5, 8 and 9 shall survive until all outstanding payment obligations
and reporting obligations of Licensee and its Affiliates and Sublicensees have
been fulfilled, and Sections 9.3 and 9.4 shall survive for two years following
the year in which such or expiration became effective; and


(g) Cellegy shall have the right to repurchase all then-current inventory of the
Licensed Product then in Licensee’s possession, at the landed cost paid by
Licensee for such inventory (including delivery, insurance and any applicable
import/export taxes paid thereon).


ARTICLE 17
REGISTRATION OF LICENSE; LIMITATION OF LIABILITY


17.1 Registration. Licensee may, at its expense, register the exclusive license
granted under this Agreement in any country of the Territory where the
government of such country would require one for use, sale or distribution of
the Licensed Product in such country and Cellegy shall reasonably cooperate in
such registration at Licensee’s expense. Upon request by Licensee, Cellegy
agrees promptly to execute any “short form” licenses developed in a form
reasonably acceptable to both Licensee and Cellegy and reasonably submitted to
it by Licensee from time to time in order to effect the foregoing registration
in such country at no cost to Licensee.


17.2 Limitation of Liability NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR ANY
SPECIAL, INDIRECT, OR CONSEQUENTIAL DAMAGES, WHETHER BASED ON BREACH OF
CONTRACT, WARRANTY, TORT (INCLUDING NEGLIGENCE) OR OTHERWISE, AND WHETHER OR NOT
SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGE. NOTHWITHSTANDING
ANYTHING TO THE CONTRARY, NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY WITH
RESPECT TO ANY SUBJECT MATTER OF THIS AGREEMENT UNDER ANY CONTRACT, NEGLIGENCE,
STRICT LIABILITY OR OTHER LEGAL OR EQUITABLE THEORY FOR ANY AMOUNTS IN EXCESS OF
THE AMOUNTS RECEIVED BY CELLEGY FROM LICENSEE HEREUNDER. THIS LIMITATION WILL
APPLY NOTWITHSTANDING ANY FAILURE OF ESSENTIAL PURPOSE OF ANY LIMITED REMEDY
PROVIDED HEREIN.


ARTICLE 18
GENERAL PROVISIONS


18.1 Force Majeure. Neither Party shall be held liable or responsible to the
other Party nor be deemed to have defaulted under or breached this Agreement for
failure or delay in fulfilling or performing any term of this Agreement, other
than an obligation to make payments hereunder, when such failure or delay is
caused by or results from fire, floods, embargoes, government regulations,
prohibitions or interventions, war, acts of war (whether war be declared or
not), insurrections, riots, civil commotions, strikes, lockouts, acts of God or
any other cause beyond the reasonable control of the affected party to
anticipate, prevent, avoid or mitigate (a “Force Majeure Event”); provided,
however, that any failure or delay in fulfilling a term of this Agreement shall
not be considered a result of a Force Majeure Event if it arises from a failure
of Licensee or Cellegy to comply with applicable laws and regulations. In the
event of force majeure lasting more than sixty days (60) days, the Parties agree
to meet and discuss how this Agreement can be justly and fairly implemented
under the circumstances prevailing in such Country or Countries and if the
Parties are unable to agree upon how the Agreement can be implemented then
either Party may terminate the Agreement in relation to such country or
countries upon sixty (60) days written notice.


36

--------------------------------------------------------------------------------






18.2 Further Assurances. Each Party to agrees to perform such acts, execute such
further instruments, documents or certificates, and provide such cooperation in
proceedings and actions as may be reasonably requested by the other Party in
order to carry out the intent and purpose of this Agreement, including without
limitation the registration or recordation of the rights granted hereunder.


18.3 Severability. Both Parties hereby expressly acknowledge and agree that it
is the intention of neither party to violate any public policy, statutory or
common law, rules, regulations, treaty or decision of any government agency or
executive body thereof of any country or community or association of countries
and specifically agree that if any word, sentence, paragraph, clause or
combination thereof in this Agreement is found by a court or executive body with
judicial powers having jurisdiction over this Agreement or any of the parties
hereto in a final unappealed order, to be in violation of any such provisions in
any country or community or association of countries, then in such event such
words, sentences, paragraphs, clauses or combination shall be inoperative in
such country or community or association of countries and the remainder of this
Agreement shall remain binding upon the parties hereto.


18.4 Notices. Any notice required or permitted to be given hereunder shall be in
writing and shall be deemed to have been properly given if delivered in person,
or by an internationally recognized overnight courier, or by facsimile (and
promptly confirmed by overnight courier), to the addresses given below or such
other addresses as may be designated in writing by the parties from time to time
during the term of this Agreement. Any notice sent by overnight courier as
aforesaid shall be deemed to have been given two (2) working days after sending.


In the case of Cellegy:
Cellegy Pharmaceuticals, Inc.
1000 Marina Boulevard, Ste. 300
Brisbane, California 94005
Attention: John Chandler
Telephone No.: (650) 616-2200
Facsimile No.: (650)616-2222; and,
 
Cellegy Pharmaceuticals, Inc.
1800 Byberry Road, Building 13
Huntingdon Valley, PA, 19006-3523
Attention: Chief Financial Officer
Telephone No.: (215) 914-0900
Facsimile No.: (215) 914-0914
With a required copy to:
Weintraub Genshlea Chediak
400 Capitol Mall, 11th floor
Sacramento, CA 95814
Attention: Kevin Kelso, Esq.
Telephone No.: (916) 558-6110
Facsimile No.: (916) 446-1611
   





37

--------------------------------------------------------------------------------






[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Commission




 
In the case of Licensee:
Strakan International Limited
Buckholm Mill
Galashiels
TD 1 2HB, UK
Attention: Mr. Andrew McLean,
Corporate Director
Telephone No.: 44-1896-668060
Facsimile No.: 44-1896-667061
 
 
 
 
 
 



18.5 Assignment. This Agreement may not be assigned or otherwise transferred by
either Party without the written consent of the other Party; provided, however,
that either Party may, without such consent, assign this Agreement (i) in
connection with the transfer or sale of all or substantially all of its business
related to this Agreement; or (ii) in the event of the merger or consolidation
of such Party with another corporation; or (iii) to an Affiliate. Any permitted
assignee shall assume all obligations of its assignor under this Agreement.


18.6 Amendment. The parties hereto may amend, modify or alter any of the
provisions of this Agreement, but only by a written instrument duly executed by
both parties hereto.


18.7 Entire Agreement. This Agreement contains the entire understanding of the
parties with respect to the subject matter hereof and supersedes and replaces
all previous negotiations, understandings and representations whether written or
oral including, but not limited to, the Heads of Agreement dated [*], the
Agreement dated [*], and the Addendum dated [*] between the Parties and the
Confidentiality Agreement described at Section 15.6. This Agreement shall not be
modified, altered or amended except by a written document signed on behalf of
and delivered by both Parties.


18.8 Waiver. The failure of a party to enforce, at any time or for any period,
any of the provisions hereof shall not be construed as a waiver of such
provisions or of the rights of such party thereafter to enforce each such
provision.


18.9 No Implied Licenses. Except as expressly and specifically provided under
this Agreement, the parties agree that neither party is granted any implied
rights to or under any of the other party’s current or future patents, trade
secrets, copyrights, moral rights, trade or service marks, trade dress, or any
other intellectual property rights.
38

--------------------------------------------------------------------------------


 
18.10 Injunctions. The parties agree that any breach or threatened breach by one
party of the confidentiality provisions contained in this Agreement may cause
substantial harm to the other party that cannot be remedied by monetary damages,
and therefore each party agrees that either party shall have the right to apply
for equitable remedies, without bond, including injunctions and repossession of
Confidential Information, to abate actual or threatened breaches of this
Agreement.


18.11 Independent Contractors. The parties agree that the relationship of
Cellegy and Licensee established by this Agreement is that of independent
licensee and licensor. Furthermore, the parties agree that this Agreement does
not, is not intended to, and shall not be construed to, establish a partnership
or joint venture, and nor shall this Agreement create or establish an
employment, agency or any other relationship. Except as may be specifically
provided herein, neither party shall have any right, power or authority, nor
shall they represent themselves as having any authority to assume, create or
incur any expense, liability or obligation, express or implied, on behalf of the
other party, or otherwise act as an agent for the other party for any purpose.


18.12 No Third Party Beneficiaries. All rights, benefits and remedies under this
Agreement are solely intended for the benefit of Cellegy and Licensee, and no
Third Party shall have any rights whatsoever to (i) enforce any obligation
contained in this Agreement (ii) seek a benefit or remedy for any breach of this
Agreement, or (iii) take any other action relating to this Agreement under any
legal theory, including but not limited to, actions in contract, tort (including
but not limited to negligence, gross negligence and strict liability), or as a
defense, setoff or counterclaim to any action or claim brought or made by the
parties.


18.13 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Pennsylvania, exclusive of its
choice-of-law rules.


18.14 Resolution of Disputes. All disputes arising out of or related to the
terms and conditions of this Agreement, or the breach thereof, will be settled
as follows.


(a) If a dispute arises under this Agreement, a representative of each party
must, following whatever investigation each considers appropriate, promptly
discuss the dispute.
 
(b) If the dispute is not resolved as a result of the discussions in paragraph
(a), either party may give written notice to the other party requesting the
commencement of negotiations in good faith. The notice shall:


(i) set out the issues in dispute and any other relevant circumstances; and


(ii) designate a senior representative with the appropriate authority to
negotiate the dispute.


39

--------------------------------------------------------------------------------




 
(c) Within ten (10) business days of receipt of the notice referred to in
paragraph (b) the recipient shall notify the other party of a senior
representative with similar authority to negotiate the dispute and specify a
reasonable time and place to meet within the following fourteen business days.
 
(d) The representatives must meet in accordance with the notice referred to in
paragraph (b) and, using all reasonable endeavors, commence negotiations in good
faith to resolve the dispute.
 
(e) If the dispute is not resolved within thirty (30) days of notification under
paragraph (b), then the dispute shall be settled by binding arbitration in
Philadelphia, Pennsylvania, in accordance with the then existing rules of
International Chamber of Commerce. In any arbitration pursuant to this Section
the award shall be rendered by a single arbiter if the Parties agree to one or a
majority of three (3) arbiters, one (1) of whom shall be appointed by each Party
and the third of whom shall be appointed by mutual agreement of the two
Party-appointed arbitrators. Either Party may initiate such an arbitration by
giving written notice to the other Party of such arbitration, specifying, in
reasonable detail, the dispute to be resolved thereby. The determination of the
arbitrators with respect to any dispute will be conclusive and binding on the
Parties, and the arbitrators will have right to award attorneys’ fees and costs,
including but not limited to the costs of the arbitration, to the prevailing
Party. Judgment upon the award rendered in any arbitration may be entered in any
court of competent jurisdiction in any country. The Parties agree to the
exclusive jurisdiction and venue of any state or federal court located in
Philadelphia, Pennsylvania for purposes of any action arising out of or relating
to this Agreement that is not subject to mandatory arbitration, and agree that
service of process in any such action may be made in the manner provided for in
this Agreement for the delivery of notices.


(f) Neither Party shall be prevented from applying to a court at any stage for
urgent injunctive or other relief.


18.15 Headings. The Article and section headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.


18.16 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same document.
 
40

--------------------------------------------------------------------------------




[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Commission


18.17 Late Payment. If Licensee fails to pay to Cellegy any amount when due,
Licensee agrees to pay interest on the overdue balance at the rate of the LIBOR
rate (as quoted in the London edition of the Financial Times and in effect from
time to time) plus [*] or, if such rate exceeds the maximum rate permitted by
law, the maximum rate permitted by law. Payments received from Licensee when any
overdue balance exists shall be applied first against accrued interest. Licensee
shall pay all collection charges and expenses, and including, but not limited
to, attorneys’ fees, which are incurred by Cellegy in connection with Cellegy’s
collection of any amounts under or relating to this Agreement, or otherwise in
connection with the enforcement of this Agreement.


18.18 ProStrakan Group plc Limited Guarantee. ProStrakan Group plc, of which
Licensee is a wholly-owned subsidiary, hereby guarantees the performance of
Licensee under this Agreement to the extent, and pursuant to the terms of, the
Guarantee attached hereto as Exhibit F.


[Remainder of this page intentionally left blank]


41

--------------------------------------------------------------------------------






IN WITNESS HEREOF, the parties have executed this Agreement as of the Agreement
Date.




 STRAKAN INTERNATIONAL LIMITED
 By:    
 
  Its: ____________________________
ProStrakan Group plc, only as to
Section 18.18 and the Guarantee
 
By_____________________________
Its: _____________________________
CELLEGY PHARMACEUTICALS, INC.
 By:    
 
  Its: _____________________________



 


42

--------------------------------------------------------------------------------





[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Commission


EXHIBIT A
LICENSED PRODUCT


[*] gram metered dosing canister.
[*] gram metered dosing canister.


 
A

--------------------------------------------------------------------------------





EXHIBIT B
COUNTRIES IN THE TERRITORY


TERRITORIES
1. Europe
1. Europe (continued)
Andorra
Slovak Republic
Albania
Slovenia
Austria
Spain
Belgium
Sweden
Bosnia-Herzegovina
Switzerland
Bulgaria
Turkey
Croatia
United Kingdom
Cyprus
Republic of Yugoslavia
Czech Republic
 
Denmark
 
Estonia
 
Finland
 
France
 
Germany
 
Gibraltar
 
Greece
 
Hungary
 
Ireland
 
Italy
 
Latvia
 
Liechtenstein
 
Lithuania
 
Luxembourg
 
Republic of Macedonia
 
Malta
 
Monaco
 
Netherlands
 
Norway
 
Poland
 
Portugal
 
Romania
 



 
B

--------------------------------------------------------------------------------





[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Commission


EXHIBIT C
MINIMUM SALES REQUIREMENTS


[*]
 


C

--------------------------------------------------------------------------------





EXHIBIT D
PATENTS RIGHTS


“Cellegy Patents”


WO 99/24041 - Entitled ‘Penetration enhancing and irritation reducing systems,
including improvements thereto, relating to the Licensed Product in the Field
and Territory.


Country
Application No.
Filing Date
Patent or Publication No.
Issue/Pub Date
Status
Europe: AT, BE, CH, CY, DE, DK, ES, FI, FR, GB, GR, IE, IT, LU, MC, NL, PT, SE*
98956663.3
11/09/98
Pub. No. EP 1030668A1
Pub. 8/30/00
Pending
Norway
20002422
11/09/98
TBD
TBD
Pending
           
PCT
PCT/US98/23750
11/09/98
WO 99/24041
5/20/99
National Phase



 


D

--------------------------------------------------------------------------------





EXHIBIT E
CELLEGY MARKS





 
Name
Status
Country
Registration Date
Renewal

Tostrex
Registered as EU community mark
Austria
6/20/2003
1/21/2012
Tostrex
Registered as EU community mark
Belgium
6/20/2003
1/21/2012
Tostrex
Registered as EU community mark
Cyprus
6/20/2003
1/21/2012
Tostrex
Registered as EU community mark
Czech Republic
6/20/2003
1/21/2012
Tostrex
Registered as EU community mark
Denmark
6/20/2003
1/21/2012
Tostrex
Registered as EU community mark
Estonia
6/20/2003
1/21/2012
Tostrex
Registered as EU community mark
Finland
6/20/2003
1/21/2012
Tostrex
Registered as EU community mark
France
6/20/2003
1/21/2012
Tostrex
Registered as EU community mark
Germany
6/20/2003
1/21/2012
Tostrex
Registered as EU community mark
Greece
6/20/2003
1/21/2012
Tostrex
Registered as EU community mark
Hungary
6/20/2003
1/21/2012
Tostrex
Registered as EU community mark
Ireland
6/20/2003
1/21/2012
Tostrex
Registered as EU community mark
Italy
6/20/2003
1/21/2012
Tostrex
Registered as EU community mark
Latvia
6/20/2003
1/21/2012
Tostrex
Registered as EU community mark
Liechtenstein
6/20/2003
1/21/2012
Tostrex
Registered as EU community mark
Lithuania
6/20/2003
1/21/2012
Tostrex
Registered as EU community mark
Luxemburg
6/20/2003
1/21/2012
Tostrex
Registered as EU community mark
Malta
6/20/2003
1/21/2012
Tostrex
Registered as EU community mark
Netherlands
6/20/2003
1/21/2012
Tostrex
Registered as EU community mark
Norway
6/20/2003
1/21/2012



E-1

--------------------------------------------------------------------------------




Name
Status
Country
Registration Date
Renewal

Tostrex
Registered as EU community mark
Poland
6/20/2003
1/21/2012
Tostrex
Registered as EU community mark
Portugal
6/20/2003
1/21/2012
Tostrex
Registered as EU community mark
Romania
6/20/2003
1/21/2012
Tostrex
Registered as EU community mark
Slovak Republic
6/20/2003
1/21/2012
Tostrex
Registered as EU community mark
Slovenia
6/20/2003
1/21/2012
Tostrex
Registered as EU community mark
Spain
6/20/2003
1/21/2012
Tostrex
Registered as EU community mark
Sweden
6/20/2003
1/21/2012
Tostrex
Registered as EU community mark
United Kingdom
6/20/2003
1/21/2012
         
Tostrex
Registered
Switzerland
1/22/2002
1/22/2012
Tostrex
No application pending
Andorra
-
-
Tostrex
No application pending
Albania
-
-
Tostrex
No application pending
Bosnia-Herzegovina
-
-
Tostrex
No application pending
Bulgaria
-
-
Tostrex
No application pending
Croatia
-
-
Tostrex
No application pending
Gibraltar
-
-
Tostrex
No application pending
Republic of Yugoslavia
-
-
Tostrex
No application pending
Republic of Macedonia
-
-
Tostrex
No application pending
Monaco
-
-



Name
Status
Country
Registration Date
Renewal
Tostran
Registered as EU community mark
Austria
2/4/2004
5/102012
Tostran
Registered as EU community mark
Belgium
2/4/2004
5/102012



E-2

--------------------------------------------------------------------------------




Name
Status
Country
Registration Date
Renewal

Tostran
Registered as EU community mark
Cyprus
2/4/2004
5/102012
Tostran
Registered as EU community mark
Czech Republic
2/4/2004
5/102012
Tostran
Registered as EU community mark
Denmark
2/4/2004
5/102012
Tostran
Registered as EU community mark
Estonia
2/4/2004
5/102012
Tostran
Registered as EU community mark
Finland
2/4/2004
5/102012
Tostran
Registered as EU community mark
France
2/4/2004
5/102012
Tostran
Registered as EU community mark
Germany
2/4/2004
5/102012
Tostran
Registered as EU community mark
Greece
2/4/2004
5/102012
Tostran
Registered as EU community mark
Hungary
2/4/2004
5/102012
Tostran
Registered as EU community mark
Ireland
2/4/2004
5/102012
Tostran
Registered as EU community mark
Italy
2/4/2004
5/102012
Tostran
Registered as EU community mark
Latvia
2/4/2004
5/102012
Tostran
Registered as EU community mark
Liechtenstein
2/4/2004
5/102012
Tostran
Registered as EU community mark
Lithuania
2/4/2004
5/102012
Tostran
Registered as EU community mark
Luxemburg
2/4/2004
5/102012
Tostran
Registered as EU community mark
Malta
2/4/2004
5/102012
Tostran
Registered as EU community mark
Netherlands
2/4/2004
5/102012
Tostran
Registered as EU community mark
Norway
2/4/2004
5/102012
Tostran
Registered as EU community mark
Poland
2/4/2004
5/102012
Tostran
Registered as EU community mark
Portugal
2/4/2004
5/102012
Tostran
Registered as EU community mark
Romania
2/4/2004
5/102012
Tostran
Registered as EU community mark
Slovak Republic
2/4/2004
5/102012
Tostran
Registered as EU community mark
Slovenia
2/4/2004
5/102012



E-3

--------------------------------------------------------------------------------


 
Name
Status
Country
Registration Date
Renewal

Tostran
Registered as EU community mark
Spain
2/4/2004
5/102012
Tostran
Registered as EU community mark
Sweden
2/4/2004
5/102012
Tostran
Registered as EU community mark
United Kingdom
2/4/2004
5/102012
         
Tostran
Registered
Switzerland
9/3/2002
5/3/2012
Tostran
No application pending
Andorra
-
-
Tostran
No application pending
Albania
-
-
Tostran
No application pending
Bosnia-Herzegovina
-
-
Tostran
No application pending
Bulgaria
-
-
Tostran
No application pending
Croatia
-
-
Tostran
No application pending
Gibraltar
-
-
Tostran
No application pending
Republic of Yugoslavia
-
-
Tostran
No application pending
Republic of Macedonia
-
-
Tostran
No application pending
Monaco
-
-





Name
Status
Country
Registration Date
Renewal
Fortigel
Pending approval
Austria
4/28/2003
Unknown
Fortigel
Pending approval
Belgium
4/28/2003
Unknown
Fortigel
Pending approval
Cyprus
4/28/2003
Unknown
Fortigel
Pending approval
Czech Republic
4/28/2003
Unknown
Fortigel
Pending approval
Denmark
4/28/2003
Unknown
Fortigel
Pending approval
Estonia
4/28/2003
Unknown
Fortigel
Pending approval
Finland
4/28/2003
Unknown
Fortigel
Pending approval
France
4/28/2003
Unknown
Fortigel
Pending approval
Germany
4/28/2003
Unknown



E-4

--------------------------------------------------------------------------------




Name
Status
Country
Registration Date
Renewal

Fortigel
Pending approval
Greece
4/28/2003
Unknown
Fortigel
Pending approval
Hungary
4/28/2003
Unknown
Fortigel
Pending approval
Ireland
4/28/2003
Unknown
Fortigel
Pending approval
Italy
4/28/2003
Unknown
Fortigel
Pending approval
Latvia
4/28/2003
Unknown
Fortigel
Pending approval
Liechtenstein
4/28/2003
Unknown
Fortigel
Pending approval
Lithuania
4/28/2003
Unknown
Fortigel
Pending approval
Luxemburg
4/28/2003
Unknown
Fortigel
Pending approval
Malta
4/28/2003
Unknown
Fortigel
Pending approval
Netherlands
4/28/2003
Unknown
Fortigel
Pending approval
Norway
4/28/2003
Unknown
Fortigel
Pending approval
Poland
4/28/2003
Unknown
Fortigel
Pending approval
Portugal
4/28/2003
Unknown
Fortigel
Pending approval
Romania
4/28/2003
Unknown
Fortigel
Pending approval
Slovak Republic
4/28/2003
Unknown
Fortigel
Pending approval
Slovenia
4/28/2003
Unknown
Fortigel
Pending approval
Spain
4/28/2003
Unknown
Fortigel
Pending approval
Sweden
4/28/2003
Unknown
Fortigel
Pending approval
United Kingdom
4/28/2003
Unknown
         
Fortigel
No application pending
Switzerland
-
-
Fortigel
No application pending
Andorra
-
-
Fortigel
No application pending
Albania
-
-
Fortigel
No application pending
Bosnia-Herzegovina
-
-
Fortigel
No application pending
Bulgaria
-
-



E-5

--------------------------------------------------------------------------------


Name
Status
Country
Registration Date
Renewal

Fortigel
No application pending
Croatia
-
-
Fortigel
No application pending
Gibraltar
-
-
Fortigel
No application pending
Republic of Yugoslavia
-
-
Fortigel
No application pending
Republic of Macedonia
-
-
Fortigel
No application pending
Monaco
-
-

 
E-6

--------------------------------------------------------------------------------




EXHIBIT F
STRAKAN GROUP LIMITED GUARANTEE


ProStrakan Group plc (“Group”) hereby unconditionally guarantees and undertakes
to Cellegy that Licensee will duly and punctually observe and perform all the
undertakings, covenants and obligations of Licensee under this Agreement
(including the payment of any damages becoming due to Cellegy as a result of any
breach by Licensee of such undertakings, covenants and obligations) and under
any agreements between the Parties (or any of them) which are expressly
supplemental to this Agreement or which this Agreement requires to be executed
(the “Obligations”) to the intent that if Licensee shall fail for whatever
reason so to observe and perform any Obligations, Group shall be liable to
perform the same in all respects as if Group was the party principally bound
thereby in place of Licensee on demand from Cellegy.
 


F

--------------------------------------------------------------------------------





EXHIBIT G


ADVERSE EVENT REPORTING


G

--------------------------------------------------------------------------------









































































